 



EXHIBIT 10.28

PRICEWATERHOUSECOOPERS PLACE

OFFICE LEASE

BETWEEN

ONTREA INC.

- AND -

ELECTRONIC ARTS (CANADA), INC.

1



--------------------------------------------------------------------------------



 



OFFICE LEASE

TABLE OF CONTENTS

      ARTICLE I — PREMISES — TERM AND USE   4 SECTION 1.01 GRANT AND PREMISES  
4 SECTION 1.02 TERM   4 SECTION 1.03 CONSTRUCTION OF PREMISES   4 SECTION 1.04
USE AND CONDUCT OF BUSINESS   6 ARTICLE II — RENT   6 SECTION 2.01 COVENANT TO
PAY   6 SECTION 2.02 NET RENT   6 SECTION 2.03 PAYMENT OF OPERATING COSTS   6
SECTION 2.04 PAYMENT OF TAXES   6 SECTION 2.05 PAYMENT OF ESTIMATED TAXES AND
OPERATING COSTS   7 SECTION 2.06 ADDITIONAL RENT   9 SECTION 2.07 RENT PAST DUE
  9 SECTION 2.08 UTILITIES   9 SECTION 2.09 ADJUSTMENT OF AREAS   9 SECTION 2.10
NET LEASE   9 SECTION 2.11 DEPOSIT   10 SECTION 2.12 ELECTRONIC DATA INTERCHANGE
  10 ARTICLE III — CONTROL OF BUILDING   10 SECTION 3.01 LANDLORD’S SERVICES  
10 SECTION 3.02 ALTERATIONS BY LANDLORD   11 SECTION 3.03 SECURITY   11 ARTICLE
IV — ACCESS AND ENTRY   11 SECTION 4.01 RIGHT OF EXAMINATION   11 SECTION 4.02
RIGHT TO SHOW PREMISES   12 SECTION 4.03 ENTRY NOT FORFEITURE   12 ARTICLE V —
MAINTENANCE, REPAIRS AND ALTERATIONS   12 SECTION 5.01 MAINTENANCE BY LANDLORD  
12 SECTION 5.02 MAINTENANCE BY TENANT; COMPLIANCE WITH LAWS   13 SECTION 5.03
USE OF HAZARDOUS SUBSTANCES   13 SECTION 5.04 REMOVAL OF HAZARDOUS SUBSTANCES  
13 SECTION 5.05 TENANT’S ALTERATIONS   13 SECTION 5.06 REPAIR WHERE TENANT AT
FAULT   15 SECTION 5.07 REMOVAL OF IMPROVEMENTS AND FIXTURES   15 SECTION 5.08
LIENS   15 SECTION 5.09 NOTICE BY TENANT   15 SECTION 5.10 FAILURE BY TENANT TO
REPAIR   15 SECTION 5.11 NOT TO OVERLOAD FLOORS   16 ARTICLE VI — INSURANCE AND
INDEMNITY   16 SECTION 6.01 TENANT’S INSURANCE   16 SECTION 6.02 INCREASE IN
INSURANCE PREMIUMS   17 SECTION 6.03 CANCELLATION OF INSURANCE   17 SECTION 6.04
LOSS OR DAMAGE   18 SECTION 6.05 LANDLORD’S INSURANCE   18 SECTION 6.06
INDEMNIFICATION OF THE LANDLORD   18 SECTION 6.07 WAIVER OF SUBROGATION   19
ARTICLE VII — DAMAGE AND DESTRUCTION   19 SECTION 7.01 NO ABATEMENT   19 SECTION
7.02 DAMAGE TO PREMISES   19

2



--------------------------------------------------------------------------------



 

      SECTION 7.03 RIGHTS OF TERMINATION   19 SECTION 7.04 DESTRUCTION OF
BUILDING   20 SECTION 7.05 ARCHITECT’S CERTIFICATE   20 ARTICLE VIII —
ASSIGNMENT, SUBLETTING AND TRANSFERS   21 SECTION 8.01 ASSIGNMENTS, SUBLEASES
AND TRANSFERS   21 SECTION 8.02 LANDLORD’S RIGHTS   22 SECTION 8.03 CONDITIONS
OF TRANSFER   23 SECTION 8.04 CHANGE OF CONTROL   24 SECTION 8.05 NO ADVERTISING
  24 SECTION 8.06 MERGER   24 SECTION 8.07 ASSIGNMENT BY LANDLORD   24 ARTICLE
IX – DEFAULT   24 SECTION 9.01 DEFAULT AND REMEDIES   24 SECTION 9.02 DISTRESS  
26 SECTION 9.03 RIGHT OF POSSESSION   26 SECTION 9.04 LANDLORD MAY PERFORM
COVENANTS   26 SECTION 9.05 INJUNCTION   26 SECTION 9.06 DAMAGES AND COSTS   27
SECTION 9.07 ALLOCATION OF PAYMENTS   27 SECTION 9.08 SURVIVAL OF OBLIGATIONS  
27 SECTION 9.09 PAYMENTS AND TERMINATION   27 SECTION 9.10 REMEDIES OF LANDLORD
CUMULATIVE   27 ARTICLE X — STATUS STATEMENT, ATTORNMENT AND SUBORDINATION   27
SECTION 10.01 STATUS STATEMENT   27 SECTION 10.02 SUBORDINATION   27 SECTION
10.03 ATTORNMENT   28 SECTION 10.04 EXECUTION OF DOCUMENTS   28 ARTICLE XI –
PARKING   28 SECTION 11.01 PARKING   28 ARTICLE XII — GENERAL PROVISIONS   28
SECTION 12.01 RULES AND REGULATIONS   28 SECTION 12.02 DELAY   28 SECTION 12.03
OVERHOLDING   29 SECTION 12.04 WAIVER   29 SECTION 12.05 EXPROPRIATION   29
SECTION 12.06 FIRE DRILLS   29 SECTION 12.07 ENERGY CONSERVATION   29 SECTION
12.08 REGISTRATION   30 SECTION 12.09 ACCORD AND SATISFACTION   30 SECTION 12.10
NOTICES   30 SECTION 12.11 SUCCESSORS   30 SECTION 12.12 JOINT AND SEVERAL
LIABILITY   30 SECTION 12.13 CAPTIONS AND SECTION NUMBERS   31 SECTION 12.14
EXTENDED MEANINGS   31 SECTION 12.15 PARTIAL INVALIDITY   31 SECTION 12.16
ENTIRE AGREEMENT   31 SECTION 12.17 GOVERNING LAW   31 SECTION 12.18 TIME OF THE
ESSENCE   31 SECTION 12.19 QUIET ENJOYMENT   31 SECTION 12.20 INDEMNITY
AGREEMENT/LETTER OF CREDIT   31 SECTION 12.21 SPECIAL PROVISIONS   32 SECTION
12.22 TELEPHONE AND COMPUTER SYSTEMS   32 SECTION 12.23 EXECUTION   33 SECTION
12.24 ARBITRATION   33

3



--------------------------------------------------------------------------------



 



THIS LEASE is dated as of the 7th day of October, 2002.

B E T W E E N:

ONTREA INC.
(“Landlord”)

- and -

ELECTRONIC ARTS (CANADA), INC.
(“Tenant”)

ARTICLE I — PREMISES — TERM AND USE

Section 1.01 Grant and Premises

In consideration of the performance by the Tenant of its obligations under this
Lease, the Landlord leases the Premises to the Tenant for the Term and grants to
the Tenant the Access Easement throughout the Term. The Premises will be located
on the 17th, 18th , 19th and 20th floors of the Building and are shown
cross-hatched in red on the floor plan attached as Schedule “B”. The Rentable
Area of the Premises is approximately Fifty-One Thousand, Eight Hundred and
Seventy-Eight (51,878) square feet. “Access Easement” means an easement in
favour of the Tenant, its employees and invitees over those portions of the
Complex necessary to enable the Tenant, its employees and invitees to gain
access to the Premises and the Parking Facilities on a twenty-four (24) hour
basis, seven (7) days a week (subject to compliance with the Landlord’s
reasonable security requirements and except in the event of emergencies) which
shall include those portions as designated by the Landlord from time to time, as
available for common access and egress of occupants of the Building such as
driveways, walkways, hallways, elevators and exits and entrances.

Section 1.02 Term

The Term of this Lease is ten (10) years from the Commencement Date to and
including the date being ten (10) years thereafter (the “Expiry Date”).

Section 1.03 Construction of Premises

On the Possession Date the Tenant shall actively commence and thereafter
diligently conduct and complete the Tenant’s Work within the Fixturing Period.
The Tenant shall not be entitled to exclusive occupation of the Premises until
the Landlord’s Work is completed. Subject to the foregoing, the Tenant shall be
allowed to occupy and commence business in the Premises during the Fixturing
Period provided that the Landlord and the Tenant are in receipt of all required
permits as contemplated herein for its Leasehold Improvements, Trade Fixtures
and its occupancy. The Tenant shall be subject to and shall comply with all the
terms and conditions of this Lease during the Fixturing Period except that no
Basic Rent or Additional Rent shall be payable by the Tenant prior to the
Commencement Date. Without limiting the generality of the foregoing, the Tenant
shall, subject to the payment of the Allowance, promptly upon being invoiced
therefor, pay for all costs necessary to complete the Tenant’s Work.

The Landlord shall provide, at its cost, the following base building work
described in Appendix “1” attached hereto (the “Base Building Standards”) prior
to the Possession Date.

At the option of the Tenant, the Tenant shall be entitled either before or after
the Possession Date, at the Tenant’s sole cost and expense, remove the suspended
ceiling, insulation from HVAC ducts and lighting system within the Premises, as
directed by the Tenant, to all applicable building code requirements, including
redirecting the sprinkler heads if required. Any material so removed shall be
the property of the Tenant to dispose with as it sees fit.

The Tenant shall be responsible for the installation and maintenance of its
telephones, computers and special communications equipment.

4



--------------------------------------------------------------------------------



 



The Tenant shall complete the Tenant’s Work in strict accordance with the plans
and specifications for such work prepared by architects and engineers previously
approved in writing by the Landlord. All Tenant’s Work shall be done in a good
and workmanlike manner. The Tenant’s Work shall not be commenced until the
requirements hereof have first been met and the Landlord’s written approval as
required herein has been obtained. All of the provisions of Section 5.05 will be
applicable to the initial Tenant’s Work. In addition to the foregoing: (a) the
Tenant will be permitted to install one or more internal stairwells in the
Premises, at the Tenant’s cost. Stairwells can be located in most areas of the
floor plate, provided the opening in the floor plate is between beams. Final
locations are also subject to the prior written approval of the Landlord.
Subject to the limitations of the municipal fire building and fire codes and the
prior written approval of the Landlord, the Tenant shall have the right to
improve the common building stairwells which may include new paint, flooring and
lights; and (b) subject to all applicable municipal fire and building codes, the
Tenant shall have the right, at its sole cost and expense, to install skylights
on the 20th floor ceiling. The exact number and locations will be mutually
agreed upon between the Tenant and the Landlord. In connection with all of the
foregoing, the Landlord will not unreasonably withhold or delay any of the
required approvals.

The Landlord will contribute up to $0.10 (plus goods and services taxes) per
square foot of Rentable Area of the Premises toward the cost of the Tenant’s
space plan of the Premises and in this regard, the Landlord shall reimburse the
Tenant for such amount forthwith upon obtaining satisfactory written evidence
from the Tenant of the costs incurred in connection with the space plan.

The Tenant shall be responsible for the preparation of all space plan services
with respect to any improvements to the Premises over and above the Landlord’s
Work. The Tenant shall also submit to the Landlord working drawings of the
proposed Tenant’s Leasehold Improvements, which drawings must be approved by the
Landlord prior to the commencement of any such work, such approval not to be
unreasonably delayed or withheld. For greater certainty, the Landlord shall
respond to a Tenant’s request for approval as soon as reasonably possible and in
any event within 5 Business Days.

It is the Tenant’s responsibility to secure all the necessary building permits
and approvals required by the City of Vancouver for any Leasehold Improvements
and/or Trade Fixtures. Such permits must be secured before any such work shall
commence on the Premises. The Tenant shall also be responsible for making
application for a certificate of occupancy as required by the City of Vancouver
as it applies to the Premises and its Leasehold Improvements. The Landlord
confirms that it has secured or will secure all necessary permits and approvals
required to construct the Base Building Standards prior to completion of the
same at its sole cost and expense.

The provisions (if any) of the Lease Proposal relating to construction of the
Premises and delay in availability of the Premises for occupancy by the Tenant
shall remain in effect and shall not merge upon the execution of this Lease. The
Tenant shall abide by the provisions of this Lease and the tenant leasehold
improvement manual supplied by the Landlord for any construction it proposes to
do prior to or upon occupancy of the Premises, and any renovations to the
Premises after it takes occupancy. The Tenant agrees to accept the Premises in
their current “as is” condition, subject to any Landlord’s Work expressly set
out in this Lease.

Provided the Tenant is Electronic Arts (Canada), Inc., or any Permitted
Transferee, and is not in default under the terms of the Lease, the Landlord
will pay the Tenant a leasehold improvement allowance of $57.00 per square foot
of the Rentable Area of the Premises, plus all applicable goods and services
taxes (the “Allowance”). Ninety percent (90%) of the Allowance will be paid to
the approved contractor in instalments as agreed between the Landlord, the
Tenant and the approved contractor, on submission of the contractor’s invoices
duly certified as correct by the Tenant’s architect and that the specified work
has been carried out.

The remaining ten percent (10%) of the Allowance will be paid forthwith after
the expiry of the forty-five (45) day lien period, provided no liens have been
registered in respect of the Tenant’s leasehold improvements. The Tenant
acknowledges that the Allowance is to be applied towards the cost of
construction of the Tenant’s leasehold improvements, including wiring. To the
extent that the Allowance exceeds the cost of construction, such extra amount
will be applied by the Landlord to the Net Rent and Operating Costs as the same
become due and payable by the Tenant under this Lease. The Tenant agrees to
provide invoices documenting the cost of construction.

The Landlord will complete the Landlord’s Work in a good and workmanlike manner.
The Landlord will use its reasonable commercial efforts to enforce all
construction warranties and guarantees in respect of the Landlord’s Work.

5



--------------------------------------------------------------------------------



 



Section 1.04 Use and Conduct of Business

The Premises shall be used only for general office uses and the development of
inter-active entertainment software and for no other purpose. The Tenant shall
conduct its business in the Premises in a reputable and first class manner. The
Tenant acknowledges and agrees that it is only one of many tenants in the
Complex and that it shall conduct its business in the Premises in a manner
consistent with the best interests of the Building and the Complex. If the
Tenant is a corporation, the Tenant will be either incorporated or
extra-provincially registered in the Province and will remain in good standing
during the Term with the Registrar of Companies for the Province with respect to
filing annual reports. If the Tenant is a partnership it will be formed or
extra-provincially registered in the Province and will remain in good standing
therein.

ARTICLE II — RENT

Section 2.01 Covenant to Pay



(a)   Except as otherwise expressly provided in this Lease, the Tenant shall pay
Rent from the Commencement Date without prior demand and without any deduction,
abatement, setoff or compensation. If the Commencement Date is not on the first
day of a calendar month, or the period of time from the Commencement Date to the
end of the first Fiscal Year during the Term, is less than 12 calendar months,
or the period of time from the last Fiscal Year end during the Term to the end
of the Term is less than 12 calendar months, then Rent for such month and such
periods shall be pro-rated on a per diem basis, based upon a period of 365 days.
  (b)   All Rent payable hereunder shall be paid by the Tenant to the Landlord,
without prior demand therefor, at its address set out in Section 12.10 or at
such other place as the Landlord may designate in writing from time to time.

Section 2.02 Net Rent

Except as otherwise expressly provided for in this Lease, the Tenant shall pay
Net Rent in the sum per annum, payable in equal consecutive monthly installments
in advance on the first day of each calendar month of the Term as follows:

      Years 1 – 5:   $29.00 per square foot of Rentable Area of the Premises per
annum; and Years 6 – 10:   $31.00 per square foot of Rentable Area of the
Premises per annum.

As soon as reasonably possible after completion of construction of the Premises,
the Landlord shall measure the Rentable Area of the Premises and shall calculate
the Rentable Area of the Premises and Rent shall be adjusted accordingly.

Section 2.03 Payment of Operating Costs

The Tenant shall pay to the Landlord the Tenant’s Proportionate Share of
Operating Costs.

Section 2.04 Payment of Taxes



(a)   The Tenant shall pay when due all Tenant’s Taxes If the Tenant’s Taxes is
payable by the Landlord only to a relevant taxing authority, the Tenant shall
pay the amount thereof to the Landlord or as it directs. If no separate tax
bills for Tenant’s Taxes are issued with respect to the Tenant or the Premises,
the Landlord may allocate Tenant’s Taxes charged, assessed or levied against the
Building or the Lands to the Tenant on the basis of the Tenant’s Proportionate
Share. If Tenant’s Taxes are eliminated by the Province or the city in which the
Building is located, and Taxes are increased the Tenant will pay an equitable
share of Taxes attributable to the Premises to the extent that Taxes
attributable to the Premises are increased as a consequence of the elimination
of Tenant’s Taxes. The Tenant shall indemnify and keep indemnified the Landlord
from and against payment for all losses, costs, charges and expenses occasioned
by or arising from any and all Tenant’s Taxes, and any such losses, costs,
charges and expenses suffered by the Landlord may be collected by the Landlord
as Rent with all rights of distress and otherwise as reserved to the Landlord in
respect of Rent in arrears. The Tenant further covenants and agrees that upon
request of the Landlord, the Tenant shall promptly deliver to the Landlord for
inspection, receipts for payment of all Tenant’s Taxes which were due and
payable up to 1 month

6



--------------------------------------------------------------------------------



 





    prior to the request, and in any event will furnish to the Landlord if
requested by the Landlord any evidence of payment satisfactory to the Landlord
by a date being no later than thirty (30) days after the same have become
payable in each year covering payments for the preceding year.   (b)   The
Landlord shall have the right from time to time to reasonably allocate and
re-allocate Taxes among the Building and other various components of the Complex
(unless such portion of the Complex does not pertain to the Building, the Lands
or any portion of the Parking Facilities). It is understood and agreed that
Taxes may include an allocation to and within the Building of property taxes and
any other amounts referred to above which are levied, rated, charged or assessed
against or upon the Complex generally or those portions which the Landlord
determines are not exclusive to the Building but which serve or benefit the
Building and the tenants thereof together with any other component or components
of the Complex and the tenants or invitees thereof.   (c)   Subject to
Section 2.05 hereof, the Tenant shall promptly pay to the Landlord or the
relevant taxing authority, as the Landlord may direct, not later than the due
date thereof, its Proportionate Share of the Taxes allocated to the Total
Rentable Area of the Building by the Landlord.   (d)   If the Landlord obtains a
written statement from the assessment or taxing authorities indicating that as a
result of any construction or installation of improvements in the Premises, or
any act or election of the Tenant, the estimated monthly Taxes payable by the
Tenant under Section 2.05(a) do not accurately reflect the Tenant’s proper share
of Taxes for the calendar year, the Landlord may require the Tenant to pay such
greater or lesser monthly amount as is determined by the Landlord, acting
reasonably.   (e)   The Landlord may: contest any Taxes and appeal any
assessments with respect thereto; withdraw any such contest or appeal; and agree
with the taxing authorities on any settlement or compromise with respect to
Taxes. The Tenant will co-operate with the Landlord in respect of any such
contest or appeal and will provide the Landlord with all relevant information,
documents and consents required by the Landlord in connection with any such
contest or appeal. The Tenant will not contest any Taxes or appeal any
assessments related thereto without the Landlord’s prior written consent, which
consent will not be unreasonably withheld or delayed.   (f)   The Tenant shall
promptly deliver to the Landlord on request, copies of assessment notices, tax
bills and other documents received by the Tenant relating to Taxes and Tenant’s
Taxes and receipts for payment of Taxes and Tenant’s Taxes payable by the
Tenant.   (g)   Notwithstanding any other provisions of this Lease to the
contrary, the Tenant shall pay, without duplication, to the Landlord or to the
appropriate taxing authority if required by the Landlord, as and when required
by law, all Other Taxes not required to be paid by the Tenant directly to the
taxing authority (except to the extent that the Landlord is entitled to a rebate
or credit with respect thereto), it being the intention of the parties that the
Landlord shall, without duplication, be fully reimbursed by the Tenant for any
and all Other Taxes. The amount of Other Taxes so payable by the Tenant shall be
calculated by the Landlord on the basis that the Building is the only property
of the Landlord and that the only credits, set offs, exemptions or deductions
available to the Landlord are those to which the Landlord is entitled to by
virtue of the purchase of goods and services for the Building (but not by virtue
of the purchase of the Building itself). The amounts payable by the Tenant
hereunder as Other Taxes, shall be deemed not to be Rent, but the Landlord shall
have all the same remedies for and rights of recovery of such amounts as it has
for recovery of Rent.

Section 2.05 Payment of Estimated Taxes and Operating Costs



(a)   The amount of Taxes and Operating Costs may be reasonably estimated by the
Landlord for such period as the Landlord reasonably determines from time to
time, and the Tenant agrees to pay to the Landlord the amounts so estimated in
equal instalments, in advance, on the first day of each month during such
period, provided that in respect of the Taxes such period shall be a calendar
year and the amount of Taxes so estimated shall be payable in twelve (12) equal
monthly instalments in advance. Notwithstanding the foregoing, when bills for
all or any portion of the amounts of Operating Costs so estimated are received,
the Landlord may bill the Tenant for the Tenant’s Proportionate Share thereof
after crediting against such amounts any monthly payments of estimated Taxes and
Operating Costs previously made by the Tenant and the Tenant shall pay the
Landlord the amounts so billed.

7



--------------------------------------------------------------------------------



 





(b)   Within a reasonable time (not to exceed 180 days) after the end of the
Fiscal Year for which such estimated payments have been made, the Landlord shall
submit to the Tenant a statement showing the calculation of the Tenant’s share
of Taxes and Operating Costs together with a report from the Landlord’s auditor
as to the total amount of Operating Costs. If:



  (i)   the amount the Tenant has paid is less than the amounts due, the Tenant
shall pay such deficiency to the Landlord; or     (ii)   the amount paid by the
Tenant is greater than the amounts due, the Landlord shall pay such excess to
the Tenant.  



      The obligations contained in this Section 2.05(b) shall survive for a
period of three (3) years (with respect to Operating Costs) and six (6) years
(with respect to Taxes) after the expiration or earlier termination of the Term.
Failure of the Landlord to render any statement of Taxes or Operating Costs
shall not prejudice the Landlord’s right to render such statement thereafter or
with respect to any other period. The rendering of any such statement shall also
not affect the Landlord’s right to subsequently render an amended or corrected
statement.



(c)   If the time or method of collection of Taxes by the municipal, provincial,
parliamentary, or other authority shall become different from the time or method
of collection of Taxes which exists at the date of the execution of this Lease,
the Landlord shall have the right to change the time or method of the collection
of the Tenant’s Proportionate Share of Taxes such that the Tenant’s
Proportionate Share of Taxes for the calendar year shall be fully paid to the
Landlord by such time or times as the Taxes are due and owing to the municipal,
provincial, parliamentary or other authority.   (d)   Whenever any part or parts
of the Operating Costs and/or Taxes are, in the reasonable opinion of the
Landlord, attributable to certain premises or classes of premises in the
Building, the Landlord may attribute such part or parts thereof to such premises
or classes of premises respectively (the “Designated Premises”). If and whenever
the Premises constitute all or a part of the Designated Premises with respect to
any such part or parts of the Operating Costs and/or Taxes, the Tenant’s share
(the “Share”) thereof shall be a fraction thereof, the numerator of which is the
Rentable Area of the Premises or the part thereof within the Designated Premises
and the denominator of which is the Rentable Area of the Designated Premises.  
(e)   The Landlord may at any time and from time to time change the commencement
and termination dates of any Fiscal Year, so long as the Tenant is not unduly
prejudiced by any such change.   (f)   The Tenant’s Proportionate Share of the
Operating Costs (but not Taxes) shall be capped at a maximum of $5.89 per square
foot for 2003 Fiscal Year, and in 2004 Fiscal Year and 2005 Fiscal Year, any
increase on account of such Tenant’s Proportionate Share of the Operating Costs
(but not Taxes) shall be limited to a maximum of three (3%) percent cumulative
compound increase from the previous year.   (g)   The Tenant shall have the
right, at its option and at its own expense throughout the Term, to review
and/or audit the Landlord’s year-end Taxes and Operating Cost statements,
provided that the Tenant’s audit right in respect of any fiscal period must be
exercised within six (6) months after receipt by the Tenant of the Landlord’s
statement of Additional Rent for such fiscal period, the Tenant and its
representatives must keep all information obtained strictly confidential unless
required for court or arbitration purposes, and the Tenant must give the
Landlord at least thirty (30) days’ written notice of its intention to conduct a
review or audit. In the event of a dispute as to the amount of the Tenant’s
Proportionate Share of Operating Costs or Taxes payable (which the Tenant shall
inform the Landlord of in writing within twelve (12) months after the statement
to which such Operating Costs and Taxes relate has been submitted), a report by
the auditor of the Landlord shall be provided by the Landlord to the Tenant. If
the Tenant fails to object to such report within thirty (30) days after the
receipt thereof it will be deemed to have approved the report. If the Tenant
objects to such report within thirty (30) days after the receipt thereof, the
dispute shall be determined by a single arbitrator pursuant to the Commercial
Arbitration Act of British Columbia.

8



--------------------------------------------------------------------------------



 



Section 2.06 Additional Rent

Except as otherwise provided in this Lease, all Additional Rent shall be payable
by the Tenant to the Landlord within 5 Business Days after written demand.

Section 2.07 Rent Past Due

All Rent past due shall bear interest from the date on which the same became due
until the date of payment at 3% per annum in excess of the prime interest rate
for commercial demand loans announced from time to time by any Canadian
chartered bank designated by the Landlord. Such interest shall be calculated on
a daily basis and compounded monthly from the time such amounts first become due
and payable until such amounts and all interest thereon are paid in full by the
Tenant to the Landlord.

Section 2.08 Utilities



(a)   The Tenant shall pay to the Landlord, or as the Landlord directs, all gas,
electricity, water, steam and other utility charges applicable to the Premises
on the basis of the Rentable Area of the Premises unless separately metered as
contemplated in Section 2.08(c) below in which event such utility charges shall
be based on the Tenant’s actual consumption. Charges for utilities shall be
payable in advance on the first day of each month at a basic rate determined by
the Landlord’s engineers. The Landlord, acting reasonably, shall be entitled to
allocate to the Premises an additional charge, as determined by the Landlord’s
engineer, for any supply of utilities to the Premises in excess of those covered
by such basic charge. If any utility rates or related taxes or charges are
increased or decreased during the Term, such charges shall be equitably adjusted
by the Landlord, acting reasonably.   (b)   The Landlord shall have the
exclusive right to replace bulbs, tubes and ballasts in the lighting system in
the Premises, on either an individual or a group basis. The Tenant shall pay the
cost of such replacement on the first day of each month or at the option of the
Landlord upon demand.

Section 2.09 Adjustment of Areas

The exact Rentable Area of the Premises shall be subject to verification in
writing by the Architect, at the Tenant’s expense, in accordance with the BOMA
American National Standard ANSI Z65.1-1980 (Reaffirmed 1989) method of floor
measurement for office buildings in Canada. The actual Rentable Area shall be
adjusted to reflect the final area of the Premises as measured and all Rent
shall be adjusted accordingly.

The Landlord may from time to time re-measure the Rentable Area of the Premises
or re-calculate the Rentable Area of the Premises and may re-adjust the Net Rent
and/or the Tenant’s Proportionate Share of Additional Rent accordingly. The
effective date of any such re-adjustment shall:



(a)   in the case of an adjustment to the Rentable Area resulting from a change
in the aggregate Rentable Area of all office premises on the floor on which the
Premises are situated, the date on which such change occurred; and,   (b)   in
the case of a correction to any measurement or calculation error, be the date as
of which such error was introduced in the calculation of Rent.

Any necessary adjusting payment will be made by the party responsible for that
payment forthwith upon the amount of the adjusting payment being determined.

Section 2.10 Net Lease

This Lease is a completely net lease to the Landlord, except as expressly herein
set out. The Landlord is not responsible for any expenses or outlays of any
nature arising from or relating to the Premises, or the use or occupancy
thereof, or the contents thereof or the business carried on therein, except as
expressly herein set out. The Tenant shall pay all charges, impositions and
outlays of every nature and kind relating to the Premises, except as expressly
herein set out.

9



--------------------------------------------------------------------------------



 



Section 2.11 Deposit

     Intentionally Deleted

Section 2.12 Electronic Data Interchange

     Intentionally Deleted

ARTICLE III — CONTROL OF BUILDING

Section 3.01 Landlord’s Services



(a)   The Landlord shall provide climate control to the Premises during Normal
Business Hours to maintain a temperature adequate for normal occupancy for
office purposes and subject to the generation of an average amount of heat from
illumination and business machines, except during the making of repairs,
alterations or improvements, provided that the Landlord shall have no liability
for failure to supply climate control service when stopped as aforesaid or when
prevented from doing so by repairs, or causes beyond the Landlord’s reasonable
control.   (b)   Upon prior notice from the Tenant (which, for greater
certainty, may be same day notice), the Landlord shall operate the climate
systems beyond the Normal Business Hours subject to the Tenant paying the
incremental charge therefor at market rates as an additional service at the
prevailing market hourly rate, which may be adjusted by the Landlord from
time-to-time, provided, however, and notwithstanding the foregoing, the
Landlord’s standard hourly rate shall be deemed to be in first Lease Year
$10.50/hr per floor if applicable to the HVAC system being operated with respect
to one floor only, and which amount shall decrease by $1.00 per hour for each
additional floor of the Premises with respect to which such after hours HVAC is
then being operated, and each year thereafter shall be increased by a maximum
amount equal to the percentage increase in the CPI for such year. The Landlord
shall provide to the Tenant throughout the Term (at the Tenant’s expense) with
access to additional 24 hours auxiliary cooling capacity in accordance with the
needs of the Tenant’s business provided the same may be satisfied by the
capacity described in the Base Building Standards.   (c)   Subject to the Rules
and Regulations, the Landlord shall provide elevator service, including freight
elevator service, during Normal Business Hours for use by the Tenant in common
with others, except when prevented by repairs. The Landlord will operate at
least one passenger elevator for use by tenants at all times except in the case
of fire or other emergencies.   (d)   The Landlord will provide cleaning
services in the Building consistent with the standards of a first class office
building (excluding interior glass areas and areas used exclusively for computer
equipment) provided that the Tenant at the end of each business day shall
provide access to the persons performing the janitor services and leave the
Premises in a reasonably clean and tidy condition. The Tenant hereby agrees that
the Landlord shall have no responsibility or liability whatsoever for any act or
omission on the part of the person, persons, or corporation employed to perform
the cleaning services, save and except in the case of the negligence of the
Landlord.   (e)   Subject to Section 2.08, the Landlord shall make available to
the Premises electricity for normal lighting and miscellaneous power
requirements and, in normal quantities gas, water, and other public utilities
generally made available to other tenants of the Building by the Landlord.   (f)
  The Tenant shall not install any equipment or systems that will exceed, or
overload the capacity or interfere with the normal operation of the heating,
ventilating or air-conditioning or any other service or facility in the Building
and agrees that if any equipment or systems installed by the Tenant requires
additional heating, ventilating or air-conditioning equipment or any other
service or facility, as determined by the Landlord acting reasonably, the same
shall be installed at the Tenant’s expense. If installation of any equipment,
fixture or system or the removal of any ceiling on or at the Premises by the
Tenant necessitates rebalancing or readjustment of the heating, ventilating and
air-conditioning system by the Landlord, the same will be performed by the
Landlord at the Tenant’s sole expense. The Tenant shall not, without the
Landlord’s prior written consent in each instance, which consent shall not be
unreasonably withheld or delayed, connect any equipment, fixtures, systems or
appliances (other than normal office electrical fixtures, computers,
typewriters,

10



--------------------------------------------------------------------------------



 





    word processors, small office machines and lamps) to the Building’s electric
distribution system or make any alteration or addition to the electric system of
the Premises.

Section 3.02 Alterations by Landlord

The Landlord may:



(a)   alter, add to, subtract from, construct improvements to, rearrange, on and
construct additional facilities adjoining or near the Building and the Complex;
  (b)   relocate the facilities and improvements comprising the Building (other
than the Premises) or erected on the Lands,;   (c)   do such things on, or in
the Lands or Complex as required to comply with any laws, by-laws, regulations,
orders or directives affecting the Lands or any part of the Complex; and   (d)  
do such other things on or in the Lands or Complex as the Landlord, acting
reasonably and in the use of good business judgment determines to be advisable;

provided that notwithstanding anything contained in this Section, access to the
Premises shall at all times be available from the elevator lobbies of the
Building.

For greater certainty, the Landlord shall use its reasonable commercial efforts
to exercise its rights under this section, to the extent possible in the
circumstances, in such manner so as to minimize interference with the Tenant’s
use and enjoyment of the Premises.

The Landlord shall, subject to the foregoing, not be in breach of its covenant
for quiet enjoyment or liable for any loss, costs or damages, whether direct or
indirect, incurred by the Tenant due to any of the foregoing, save and except in
the case of negligence or wilful misconduct by the Landlord, and in no
circumstances shall there be an abatement or reduction of Rent.

Section 3.03 Security

The Landlord acknowledges that security in respect of the Premises is a
significant issue for the Tenant. In this regard, the Landlord agrees that the
Tenant may at its option, hire its own cleaning and janitorial staff for the
Premises. In such event, the Landlord covenants and agrees to ensure that the
cleaning and janitorial staff for the Building will not have access to the
Premises. If the Tenant exercises its right to have its own cleaning and
janitorial staff, then the Tenant shall not be required to pay its Proportionate
Share of the cleaning and janitorial costs incurred by the Landlord in respect
of the Premises, and such costs will not be included in the calculation of
“Operating Costs” hereunder.

The Landlord agrees that it will during the Term and any extension term
co-operate fully with the Tenant in respect of the Tenant’s security issues and
concerns both with respect to the Premises and the Building as a whole. In this
regard, the Landlord and its employees, agents, servants, contractors and
subcontractors shall not under any circumstances (other than in an emergency)
enter the Premises without the proper written notice as herein required and,
subject to the foregoing, without providing to the Tenant a reasonable
opportunity to have a representative of the Tenant accompany the Landlord. The
Tenant will provide the Landlord with the name and contact information for its
representative prior to taking occupancy of the Premises.

ARTICLE IV — ACCESS AND ENTRY

Section 4.01 Right of Examination

The Landlord shall be entitled at all reasonable times, and after having given
the Tenant at least twenty-four (24) hours prior written notice, (and at any
time without prior notice in case of emergency but subject to the Landlord
notifying the Tenant as soon as reasonably possible after such entry) to enter
the Premises to examine them; to make such repairs, alterations or improvements
in the Premises or the Building as the Landlord, acting reasonably, considers
necessary or desirable, to have access to underfloor ducts and access panels to
mechanical shafts; to check, calibrate, adjust and balance controls and other
parts of the heating, air conditioning, ventilating and climate control systems;
and for any

11



--------------------------------------------------------------------------------



 



other purpose necessary to enable the Landlord to perform its obligations or
exercise its rights under this Lease or in the administration of the Building or
other improvements on the Lands, provided always that in each instance the
Landlord shall provide to the Tenant the reasonable opportunity to be
accompanied by a representative of the Tenant. The Tenant shall not obstruct any
pipes, conduits or mechanical or electrical equipment so as to prevent
reasonable access thereto. The Landlord shall use its reasonable commercial
efforts to exercise its rights under this Section, to the extent possible in the
circumstances, in such manner so as to minimize interference with the Tenant’s
use and enjoyment of the Premises.

If the Tenant is not present to open and permit an entry into the Premises at
any time when for a proper reason an entry is necessary or permissible, after
reasonable notice as herein provided has been given to the Tenant (subject to
the right to enter in the case of an emergency without prior notice (but subject
to the Landlord notifying the Tenant as soon as reasonably possible after such
entry), the Landlord or its agents may enter by a master key or card, or may
forcibly enter, without rendering the Landlord or its agents liable therefor and
without affecting this Lease. Nothing in this Section shall be deemed to impose
any obligation on the Landlord.

Section 4.02 Right to Show Premises

The Landlord and its agents have the right to enter the Premises at all
reasonable times and on reasonable written notice during Normal Business Hours
to show them to prospective purchasers, or Mortgagees or prospective Mortgagees,
and, during the last six months of the Term (or the last six months of any
renewal term if this Lease is renewed), to prospective tenants. The Tenant shall
be provided the reasonable opportunity to have a representative of the Tenant in
attendance during any such showing.

Section 4.03 Entry not Forfeiture

No entry into the Premises or anything done therein by the Landlord pursuant to
a right granted by this Lease shall constitute a breach of any covenant for
quiet enjoyment, or (except where expressed by the Landlord in writing) shall
constitute a re-entry or forfeiture, or an actual or constructive eviction. The
Tenant shall have no claim for injury, damages or loss suffered as a result of
any such entry or thing, except in the case of negligence or wilful misconduct
by the Landlord in the course of such entry, but the Landlord shall in no event
be responsible for the acts or negligence of any Persons providing cleaning
services in the Building.

ARTICLE V — MAINTENANCE, REPAIRS AND ALTERATIONS

Section 5.01 Maintenance By Landlord



(a)   The Landlord covenants to keep the following in good repair as a prudent
owner of a first class office building:



  (i)   the structure of the Building including exterior walls and roofs;    
(ii)   the mechanical, electrical and other base building systems; and     (iii)
  the entrance, lobbies, plazas, stairways, corridors, parking areas (including
the Parking Facilities) and other facilities (including any other portion of the
Complex applicable to the Building) from time to time provided for use in common
by the Tenant and other tenants of the Building.  



      If such maintenance or repairs are required by law due to the business
carried on by the Tenant, then the full cost of such maintenance and repairs
plus the Overhead Charge shall be paid by the Tenant to the Landlord.



(b)   The Landlord shall not be responsible for any damages caused to the Tenant
by reason of failure of any equipment or facilities serving the Building, save
and except if such failure is due to the Landlord’s negligence or wilful
misconduct and provided the Landlord diligently completes such repairs in a good
and workmanlike manner, or delays in the performance of any work for which the
Landlord is responsible under this Lease. The Landlord, acting reasonably, shall
have the right to stop, interrupt or reduce any services, systems or utilities
provided to, or serving the Building or Premises to perform repairs, alterations
or maintenance or to comply with laws or regulations, or requirements of its
insurers, or for causes beyond the Landlord’s reasonable control or as a result
of the Landlord exercising its rights under Section 3.02. The Landlord shall not
be in breach of its covenant for quiet enjoyment, provided the Landlord shall
use its reasonable commercial efforts

12



--------------------------------------------------------------------------------



 





    to exercise its rights under this section, to the extent possible in the
circumstances, in such manner so as to minimize interference with the Tenant’s
use and enjoyment of the premises, or liable for any loss, costs or damages,
whether direct or indirect, incurred by the Tenant due to any of the foregoing,
save and except in the case of the negligence of or wilful misconduct by the
Landlord, and the Landlord shall use its reasonable commercial efforts to
restore the services, utilities or systems so stopped, interrupted or reduced as
soon as reasonably possible.

Section 5.02 Maintenance by Tenant; Compliance with Laws



(a)   The Tenant shall at its sole cost repair and maintain the Premises
(exclusive of base building mechanical and electrical systems) all to a standard
consistent with a first class office building, with the exception only of those
repairs which are the obligation of the Landlord under this Lease, subject to
Article VII. The Landlord may enter the Premises at all reasonable times, and
after having given the Tenant at least twenty-four (24) hours prior written
notice (and at any time in case of emergency but subject to the Landlord
notifying the Tenant as soon as possible after such entry) and the reasonable
opportunity to have a representative of the Tenant in attendance (other than in
connection with any circumstance which constitutes an emergency), to view their
condition and the Tenant shall maintain and keep the Premises in good and
substantial repair according to notice in writing, reasonable wear and tear
excepted, but failure to give notice shall not relieve the Tenant from any of
its obligations. At the expiration or earlier termination of the Term, the
Tenant shall surrender the Premises to the Landlord in as good condition and
repair as the Tenant is required to maintain the Premises throughout the Term.  
(b)   The Tenant shall, at its own expense, promptly comply with all laws,
by-laws, government orders and with all reasonable requirements or directives of
the Landlord’s insurers affecting the Premises or their use, repair or
alteration.   (c)   The Tenant agrees that it shall at its cost be responsible
to provide for the cleaning of all carpets (excluding daily vacuuming) and
window coverings in the Premises by a professional cleaning service at
reasonable intervals.   (d)   The Tenant shall not commit, or permit to be
committed, waste upon the Premises, Building or any other part of the Complex or
the fixtures and equipment thereof or any nuisance or other thing that may
disturb the quiet enjoyment of any other tenant in the Complex, whether or not
the nuisance arises out of the use of the Premises by the Tenant for a purpose
permitted by this Lease.

Section 5.03 Use of Hazardous Substances

The Tenant shall not use the Premises or permit them to be used, to generate,
utilize, manufacture, refine, treat, transport, store, handle, transfer, produce
or process Hazardous Substances.

Section 5.04 Removal of Hazardous Substances

The Tenant shall, upon expiration or termination of this Lease or any renewal
thereof, promptly remove all Hazardous Substances used or brought onto the
Premises by the Tenant or those acting under its authority or control. For
greater certainty, the foregoing obligation of the Tenant shall include, without
limitation, the responsibility to remove any Hazardous Substances which have as
a result of the operations of the Tenant, or any other person acting under its
authority or control, become affixed to, permeated within or accumulated on or
within the Building or other structures forming part of the Complex.

Section 5.05 Tenant’s Alterations



(a)   No Alterations shall be made to the Premises without the Landlord’s
written approval, which approval shall not be unreasonably withheld or delayed.
The Tenant shall submit to the Landlord details of the proposed work including 4
sets of detailed drawings and specifications prepared by qualified architects or
engineers conforming to good engineering practice. All such Alterations shall be
performed:

13



--------------------------------------------------------------------------------



 





  (i)   at the sole cost of the Tenant;     (ii)   by contractors and workmen
approved by the Landlord, acting reasonably, whose labour affiliations are
compatible with others employed by the Landlord and its contractors;     (iii)  
in a good and workmanlike manner;     (iv)   strictly in accordance with
drawings and specifications approved by the Landlord;     (v)   in accordance
with all reasonable insurance requirements of the Landlord;     (vi)   subject
to the reasonable regulation, supervision, control and inspection of the
Landlord;     (vii)   subject to such indemnification against liens and expenses
as the Landlord reasonably requires; and     (viii)   in accordance with all
applicable laws, by-laws and government orders.



    The Landlord’s reasonable cost incurred with respect to the Tenant’s
Alterations including, without limitation, the cost of approving, supervising
and inspecting all such work shall be paid by the Tenant.   (b)   If the
Alterations would affect the structure of the Building or any of the electrical,
plumbing, mechanical, heating, ventilating or air conditioning systems or other
base building systems, such work shall at the option of the Landlord be
performed by the Landlord at the Tenant’s cost. On completion of such work, the
cost of the work (including the reasonable fees of any architectural and
engineering consultants) plus the Overhead Charge shall be paid by the Tenant to
the Landlord. Notwithstanding any other provision of this Lease, no repairs,
replacements, alterations, additions, or improvements to the Premises by or on
behalf of the Tenant shall be permitted which may weaken or endanger the
structure or adversely affect the condition or operation of the Premises, the
Building, or any portion thereof, or any other portion of the Complex or any
mechanical or electrical system or facility thereof, or diminish the value
thereof. The Tenant shall not, except in the installation of its usual trade
fixtures or other work to be performed by it in accordance with the provisions
of this Lease, cut or drill into, nail or otherwise attach or secure any
fixture, sign, apparatus or equipment to any part of the Premises without first
obtaining the Landlord’s written consent, which consent shall not be
unreasonably withheld or delayed.   (c)   If the Tenant installs Leasehold
Improvements, or makes Alterations which depart from the Building standard and
which restrict access to any Building system or to any structural element of the
Building by the Landlord or by any person or corporation authorized by the
Landlord or which restricts the installation of the leasehold improvements of
any other tenant in the Building, then the Tenant shall be responsible for all
costs incurred by the Landlord in obtaining access to such Building system, or
in installing such other tenant’s leasehold improvements and the Tenant shall,
at the request of the Landlord, remove any obstruction in a manner acceptable to
the Landlord, failing which the Landlord may remove the same and the Tenant will
pay, or reimburse the Landlord for, the cost of such removal and for any
replacement or restoration of such Leasehold Improvement or Alteration. Any
repairs, replacements, alterations, additions or improvements made by the Tenant
without the prior written consent of the Landlord or which are not made in
accordance with the drawings and specifications approved by the Landlord shall,
if requested by the Landlord, be promptly removed by the Tenant at the Tenant’s
expense and the Premises restored to their previous condition. In the event the
Tenant fails to comply with any such request of the Landlord, the Landlord shall
be entitled on not less than ten (10) Business Days’ prior written notice, or in
the case of an emergency forthwith without prior notice (but with subsequent
notice as soon as reasonably possible thereafter), and the reasonable
opportunity to have a representative of the Tenant in attendance (other than in
connection with any circumstances which constitute an emergency), to enter upon
the Premises and restore the same to their previous condition at Tenant’s sole
cost and expense.   (d)   The Tenant shall provide the Landlord with as-built
drawings of any Alterations by it for the Landlord’s records.

14



--------------------------------------------------------------------------------



 



Section 5.06      Repair Where Tenant at Fault

Notwithstanding any other provisions of this Lease but subject to the waiver of
subrogation set out in Section 6.07 hereof, if the Building or any other portion
of the Complex is damaged or destroyed or requires repair, replacement or
alteration as a result of the act or omission of the Tenant, its employees,
agents, invitees, licensees, contractors or others for whom it is in law
responsible, the cost of the resulting repairs, replacements or alterations plus
the Overhead Charge shall be paid by the Tenant to the Landlord.

Section 5.07      Removal of Improvements and Fixtures

All Leasehold Improvements (other than Trade Fixtures) shall immediately upon
their placement become the Landlord’s property without compensation to the
Tenant but the Landlord shall be under no obligation to repair, maintain or
insure the same, such matters being the sole responsibility of the Tenant in
accordance with the provisions of this Lease. Except as otherwise agreed by the
Landlord in writing, no Leasehold Improvements shall be removed from the
Premises by the Tenant either during or at the expiry or sooner termination of
the Term except that:



(a)   the Tenant may, during the Term, in the usual course of its business,
remove its Trade Fixtures, provided that the Tenant is not in default under this
Lease; and   (b)   the Tenant shall, at the expiration or earlier termination of
the Term, at its sole cost, remove its Trade Fixtures in the Premises, failing
which, at the option of the Landlord, the Trade Fixtures shall become the
property of the Landlord and may be removed from the Premises and sold or
disposed of by the Landlord in such manner as it deems advisable.       No other
property of the Landlord in or comprising the Premises or any other part of the
Building may be removed by the Tenant under any circumstances.

Section 5.08      Liens

The Tenant shall promptly pay before delinquency for all materials supplied and
work done or caused to be done in respect of the Premises so as to ensure that
no lien is registered against any portion of the Lands or Building or against
the Landlord’s or Tenant’s interest therein. If a lien is registered or filed,
the Tenant shall discharge it at its expense forthwith, failing which the
Landlord may at its option discharge the lien by paying the amount claimed to be
due into court or directly to the lien claimant and the amount so paid and all
expenses of the Landlord including legal fees (on a solicitor and client basis)
shall be paid by the Tenant to the Landlord. The Tenant will not grant any
security interest in the Leasehold Improvements without the prior written
consent of the Landlord, in the Landlord’s unfettered discretion, and will
promptly cause the discharge of any financing statement or notice which may be
filed in respect of such security interest under any statute, unless such
statement or notice is in favour of the Landlord.

Section 5.09      Notice by Tenant

The Tenant shall notify the Landlord of any accident, defect, fire, damage or
deficiency in any part of the Premises, the Complex or the Building, which comes
to the attention of the Tenant, its employees or contractors notwithstanding
that the Landlord may have no obligation in respect thereof. If the Landlord has
an obligation in respect of such defect, damage or deficiency, the Landlord will
forthwith remedy and repair same.

Section 5.10      Failure by Tenant to Repair

If the Tenant refuses or neglects to repair or maintain the Premises or complete
such other work with respect thereto promptly or properly as required under this
Lease and to the reasonable satisfaction of the Landlord, or fails to comply
with the provisions of Section 5.05(b), the Landlord may, acting reasonably, on
not less than ten (10) Business Days’ prior written notice to the Tenant, or in
the case of an emergency forthwith without notice, undertake the repairs or
restoration in a good and workmanlike manner without liability to the Tenant for
any loss or damage that may occur to the Tenant’s merchandise, fixtures, or
other property or to the Tenant’s business by reason thereof, and upon
completion thereof, the Tenant shall pay the Landlord forthwith upon demand, as
Rent, the costs of making the repairs or restoration plus the Overhead Charge.
The Tenant agrees that the making of any repairs or restoration by the Landlord
pursuant to this Section 5.10 is not a re-entry or a breach of any covenant for
quiet enjoyment contained in this Lease and shall not relieve the Tenant from
the obligation to maintain and repair the Premises.

15



--------------------------------------------------------------------------------



 



Section 5.11      Not to Overload Floors

The Tenant covenants that it shall not bring upon the Premises any machinery,
equipment or thing that by reason of its weight, size or use might damage the
Building and shall not at any time overload the floors of the Premises by any
machinery, equipment or thing. If overloading occurs and damage ensues, the
Tenant shall forthwith, at the option of the Landlord, repair the damage or pay
the Landlord the cost of making it good, plus the Overhead Charge, upon demand
as Rent. In the event of any dispute as to whether any machinery, equipment or
thing will or will not overload the floors of the Premises or whether such
machinery, equipment or thing may be brought upon the Premises, the decision of
the Architect shall be final and binding.

ARTICLE VI — INSURANCE AND INDEMNITY

Section 6.01      Tenant’s Insurance



(a)   The Tenant shall maintain the following insurance throughout the Term at
its sole cost:



  (i)   “All Risks” (including flood and earthquake) property insurance with
reasonable deductibles, naming the Landlord, the owners of the Lands and
Building and the Mortgagee as additional insured parties, containing a waiver of
any subrogation rights which the Tenant’s insurers may have against the Landlord
and against those for whom the Landlord is in law responsible (and the Tenant
hereby waives its rights of subrogation against the Landlord and those for whom
it is in law responsible), and (except with respect to the Tenant’s chattels)
incorporating the Mortgagee’s standard mortgage clause. Such insurance shall
insure property of every kind owned by the Tenant or for which the Tenant is
legally liable located on or in the Building including, without limitation,
Leasehold Improvements, in an amount equal to not less than 100% of the full
replacement cost thereof, subject to a stated amount co-insurance clause;    
(ii)   Commercial general liability insurance which includes the following
coverages: owners protective; personal injury; occurrence property damage; and
employers and blanket contractual liability, such coverage to include the
activities and operations conducted by the Tenant and any other person on the
Premises, and by the Tenant and any other person performing work on behalf of
the Tenant and those for whom the Tenant is in law responsible in any other part
of the Building. Such policies shall contain inclusive limits of not less than
$5,000,000, provide for cross liability and severability of interests, and name
the Landlord as an additional insured;     (iii)   Automobile liability
insurance on a non-owned form including contractual liability, and on an owner’s
form covering all licensed vehicles operated by or on behalf of the Tenant,
which insurance shall have inclusive limits of not less than $5,000,000 and
accident benefits coverage;     (iv)   Extra expense or business interruption
insurance in such amount as will reimburse the Tenant for extra costs and
expenses incurred by the Tenant and for direct and indirect loss of earnings
attributable to all perils insured against in Subsection 6.01(a)(i) and other
perils commonly insured against by prudent tenants operating under similar
circumstances or losses attributable to the prevention or obstruction of access
to the Premises or the Building as a result of such perils; and     (v)   Any
other form of insurance which the Tenant or the Landlord, acting reasonably, or
the Mortgagee, acting reasonably, requires from time to time in form, in amounts
and for risks against which a prudent tenant would insure.



(b)   All policies referred to in this Section 6.01 shall:



  (i)   name the Landlord, any Mortgagee, any owner or any other Person (having
an insurable interest) designated by the Landlord (acting reasonably) as
additional insured;     (ii)   be taken out with insurers having a financial
rating of A.M. Best A-VII or better;     (iii)   be in a form reasonably
satisfactory to the Landlord;

16



--------------------------------------------------------------------------------



 





  (iv)   contain a severability of interest clause and a cross-liability clause;
    (v)   be non-contributing with, and shall apply only as primary and not as
excess to any other insurance available to the Landlord;     (vi)   not be
invalidated as respects the interests of the Landlord or the Mortgagee by reason
of any breach of or violation of any warranty, representation, declaration or
condition; and     (vii)   contain an undertaking by the insurers to notify the
Landlord in writing not less than 30 days prior to any material change,
cancellation or termination.



    Certificates of insurance issued by the Tenant’s insurers, shall be
delivered to the Landlord prior to the Commencement Date and from time to time,
forthwith upon request. If the Tenant fails to take out or to keep in force any
insurance referred to in this Section 6.01 or should any such insurance not be
approved by either the Landlord or the Mortgagee, acting reasonably, and should
the Tenant not commence to diligently rectify (and thereafter proceed to
diligently rectify) the situation within 48 hours after written notice by the
Landlord to the Tenant (stating, if the Landlord or the Mortgagee, from time to
time, does not approve of such insurance, the reasons therefor) the Landlord has
the right without assuming any obligation in connection therewith, to effect
such insurance at the sole cost of the Tenant and all outlays by the Landlord
shall be paid by the Tenant to the Landlord without prejudice to any other
rights or remedies of the Landlord under this Lease.

Section 6.02      Increase in Insurance Premiums

The Tenant shall not keep or use in the Premises any article or do anything
which may be prohibited by any insurance policy in force from time to time
covering the Premises, the Building or the Complex. If:



(a)   the conduct of business in, or use or manner of use of the Premises;   (b)
  or any acts or omissions of the Tenant in the Complex or any part thereof;

cause or result in any increase in premiums for any insurance carried by the
Landlord with respect to the Complex, the Tenant shall pay any such increase in
premiums.

In determining whether increased premiums are caused by or result from the use
or occupancy of the Premises, a schedule issued by the organization computing
the insurance rate on the Building or the Complex showing the various components
of such rate, shall be conclusive evidence of the items and charges which make
up such rate.

Section 6.03      Cancellation of Insurance

If any insurer under any insurance policy covering any part of the Complex or
any occupant thereof cancels or threatens to cancel its insurance policy or
reduces or threatens to reduce coverage under such policy by reason of the use
or occupation of the Premises by the Tenant or by any Transferee, or by anyone
permitted by the Tenant to be upon the Premises, the Tenant shall remedy such
condition within three (3) Business Days written notice after written notice
thereof by the Landlord. If the Tenant fails to remedy the condition giving rise
to cancellation, threatened cancellation, reduction, or threatened reduction of
coverage within three Business Days after written notice thereof by the
Landlord, the Landlord may, at its option, either:



(a)   enter the Premises and remedy the condition giving rise to the
cancellation or reduction or threatened cancellation or reduction, and the
Tenant shall pay to the Landlord the cost thereof plus the Overhead Charge on
demand as Rent; or   (b)   failing the ability of the Landlord to remedy such
condition on a timely basis, re-enter the Premises forthwith and thereupon the
provisions of Article IX shall apply.

The Tenant agrees that the Landlord shall not be liable for damage or injury
caused to property of the Tenant or others located on the Premises as a result
of the entry or wilful misconduct, save and except if caused by the negligence
or wilful misconduct of the Landlord, and that such entry by the Landlord is not
a re-entry or a breach of any covenant for

17



--------------------------------------------------------------------------------



 



quiet enjoyment contained in this Lease except to the extent caused by the
negligence of the Landlord or those for whom it is in law responsible.

Section 6.04      Loss or Damage

The Landlord shall not be liable for any death or injury arising from or out of
any occurrence in, upon, at, or relating to the Lands, the Building or the
Complex or damage to property of the Tenant or of others located on the Premises
or elsewhere in the Complex, nor shall it be responsible for any loss of or
damage to any property of the Tenant or others from any cause, except to the
extent that any such death, injury, loss or damage results from the negligence
of the Landlord, its agents, employees, contractors, or others for whom it may,
in law, be responsible. Without limiting the generality of the foregoing, the
Landlord shall not be liable for any injury or damage to Persons or property
resulting from fire, explosion, falling plaster, falling ceiling tile, falling
fixtures, steam, gas, electricity, water, rain, flood, snow or leaks from any
part of the Premises or from the pipes, sprinklers, appliances, plumbing works,
roof, windows or subsurface of any floor or ceiling of the Building or from the
street or any other place or by dampness or by any other cause whatsoever, save
and except if caused by the negligence or wilful misconduct of the Landlord. The
Landlord shall not be liable for any such damage caused by other tenants or
Persons on the Lands or in the Building or the Complex or by occupants of
adjacent property thereto, or the public. All property of the Tenant kept or
stored on the Premises shall be so kept or stored at the risk of the Tenant only
and the Tenant releases and agrees to indemnify the Landlord and save it
harmless from any claims arising out of any damage to the same including,
without limitation, any subrogation claims by the Tenant’s insurers.

Section 6.05      Landlord’s Insurance

The Landlord shall throughout the Term carry: (a) “all risks” insurance
(including earthquake) on the Building and the Parking Facilities (excluding the
foundations and excavations) and the machinery, boilers and equipment in or
servicing the Building and owned by the Landlord or the owners of the Building
(excluding any property which the Tenant and other tenants are obliged to insure
under Section 6.01 or similar sections of their respective leases) on a full
replacement cost basis; (b) commercial general liability insurance with respect
to the Building and the Parking Facilities in such amounts as would be
maintained from time to time by a prudent Landlord; and (c) such other form or
forms of insurance as would be carried by a prudent owner or as the Landlord or
the Mortgagee reasonably considers advisable. Such insurance shall be in such
reasonable amounts and with such reasonable deductibles as would be carried by a
prudent owner of a reasonably similar building, having regard to size, age and
location. Notwithstanding the Landlord’s covenant in this Section and
notwithstanding any contribution by the Tenant to the cost of the Landlord’s
insurance premiums, the Tenant acknowledges and agrees that: (a) subject to the
mutual waier of subrogation set out in Section 6.07 hereof, the Tenant is not
relieved of any liability arising from or contributed to by its negligence or
its wilful act or omissions; (b) no insurable interest is conferred upon the
Tenant under any insurance policies carried by the Landlord; and (c) the Tenant
has no right to receive any proceeds of any insurance policies carried by the
Landlord.

Section 6.06      Indemnification of the Landlord

Notwithstanding any other provision of this Lease, and save and except if caused
by the negligence or wilful misconduct of the Landlord, the Tenant shall
indemnify the Landlord and save it harmless from all loss (including loss of Net
Rent and Additional Rent) claims, actions, damages, liability and expense in
connection with loss of life, personal injury, damage to property or any other
loss or injury whatsoever arising out of a breach of this Lease by the Tenant,
or any occurrence in, upon or at the Premises, or the occupancy or use by the
Tenant of the Premises or any part thereof, or occasioned wholly or in part by
any act or omission of the Tenant or by anyone permitted to be on the Premises
by the Tenant or its assignees and sublessees, and its and their servants,
employees, agents, contractors, officers, licensees, concessionaires, clients,
customers or anyone permitted by the Tenant to be on the Premises or in the
Complex or anyone for whom the Tenant is responsible in law. If the Landlord
shall, without fault on its part, be made a party to any litigation commenced by
or against the Tenant, then the Tenant shall protect, indemnify and hold the
Landlord harmless in connection with such litigation. The Landlord may at its
option, participate in or if it determines, acting reasonably, that the matter
is of a material nature to the Landlord or the Building, assume carriage of any
litigation or settlement discussions relating to the foregoing, or any other
matter for which the Tenant is required to indemnify the Landlord under this
Lease.

18



--------------------------------------------------------------------------------



 



Section 6.07      Waiver of Subrogation



(a)   Every policy of insurance maintained or required to be maintained by the
Tenant under this Lease in respect of the Premises will contain a waiver of
subrogation clause; and   (b)   Every policy of insurance maintained or required
to be maintained by the Landlord with respect to the Building (and/or Parking
Facilities) will contain a waiver of subrogation clause.

ARTICLE VII — DAMAGE AND DESTRUCTION

Section 7.01       No Abatement

If the Premises or Building are damaged or destroyed in whole or in part by fire
or any other occurrence, this Lease shall continue in full force and effect and
there shall be no abatement of Rent except as provided in this Article VII.

Section 7.02      Damage to Premises

If the Premises are at any time destroyed or damaged as a result of fire or any
other casualty required to be insured against by the Landlord under this Lease
or otherwise insured against by the Landlord and not caused or contributed to by
the Tenant, then the following provisions shall apply:



(a)   if the Premises are rendered untenantable only in part, the Landlord shall
diligently repair the Premises to the extent only of its obligations under
Section 5.01 and Net Rent shall abate proportionately to the portion of the
Premises rendered untenantable from the date of destruction or damage until the
Landlord’s repairs have been completed;   (b)   if the Premises are rendered
wholly untenantable, the Landlord shall diligently repair the Premises to the
extent only of its obligations pursuant to Section 5.01 and Net Rent shall abate
entirely from the date of destruction or damage until the Landlord’s repairs
have been completed;   (c)   if the Premises are not rendered untenantable in
whole or in part, the Landlord shall diligently perform such repairs to the
Premises to the extent only of its obligations under Section 5.01, but in such
circumstances Net Rent shall not terminate or abate;   (d)   upon being notified
by the Landlord that the Landlord’s repairs have been substantially completed,
the Tenant shall diligently perform all repairs to the Premises which are the
Tenant’s responsibility under Section 5.02, and all other work required to fully
restore the Premises for use in the Tenant’s business, in every case at the
Tenant’s cost and without any contribution to such cost by the Landlord, whether
or not the Landlord has at any time made any contribution to the cost of supply,
installation or construction of Leasehold Improvements in the Premises;   (e)  
nothing in this Section shall require the Landlord to rebuild the Premises in
the condition which existed before any such damage or destruction so long as the
Premises as rebuilt will have reasonably similar facilities to those in the
Premises prior to such damage or destruction, having regard, however, to the age
of the Building at such time; and   (f)   nothing in this Section shall require
the Landlord to undertake any repairs having a cost in excess of the insurance
proceeds actually received by the Landlord with respect to such damage or
destruction.

Section 7.03      Rights of Termination



(a)   Notwithstanding Section 7.02, if the damage or destruction which has
occurred in the Premises is such that in the reasonable opinion of the Landlord
the Premises cannot be rebuilt or made fit for the purposes of the Tenant within
90 days of the happening of the damage or destruction, the Landlord may, at its
option, terminate this Lease on notice to the Tenant given within 30 days after
such damage or destruction. If such notice of termination is given, Rent shall
be apportioned and paid to the date of such damage or destruction and the Tenant
shall immediately deliver vacant possession of the Premises in accordance with
the terms of this Lease.

19



--------------------------------------------------------------------------------



 





(b)   Notwithstanding the provisions of Section 7.02, if the proceeds of
insurance recoverable by the Landlord as a result of any damage in the Premises
are insufficient to pay the costs of repair and replacement pursuant to
Section 7.02 (other in an immaterial respect) the Landlord may terminate this
Lease upon 30 days’ notice in writing to the Tenant. The Tenant shall surrender
the Premises to the Landlord within 30 days after delivery of its notice of
termination and Rent shall be apportioned and paid to the date on which the
Tenant delivers vacant possession of the Premises.   (c)   Notwithstanding
Section 7.02, if the damage and destruction which has occurred in the Premises
is such that in the reasonable opinion of the Architect, the Premises cannot be
rebuilt or be made fit for the purposes of the Tenant within 180 days of the
happening of the damage or destruction, then the Landlord will, subject to
Section 7.03(a), provide the Tenant with other premises comparable to the
Premises having regard to size, age and location within the downtown core of the
City of Vancouver on a temporary basis until such time as the Premises have been
rebuilt as contemplated, failing which the Tenant may, at its option, elect to
terminate this Lease by giving to the Landlord notice of termination and
thereupon Net Rent, Additional Rent and any other payment for which the Tenant
is liable under this Lease shall be apportioned and paid to the date of such
termination and the Tenant shall immediately deliver vacant possession of the
Premises to the Landlord in accordance with the terms of this Lease.

Section 7.04      Destruction of Building



(a)   Notwithstanding any other provision of this Lease and specifically
notwithstanding the provisions of Section 7.03, if



  (i)   35% or more of the Total Rentable Area of the Building or the Parking
Facilities is destroyed or damaged by any cause; or     (ii)   portions of the
Building or Lands which affect access or services essential thereto are damaged
or destroyed by any cause; and,



    in the reasonable opinion of the Landlord, cannot be reasonably repaired
within 180 days after the occurrence of the damage or destruction; then, the
Landlord may at its option, to be exercised by notice to the Tenant given within
sixty (60) days after such damage or destruction, terminate this Lease. In the
case of such election, the Term and the tenancy hereby created shall expire upon
the thirtieth (30th) day after such notice is given, without indemnity or
penalty payable by, or any other recourse against the Landlord and neither the
Landlord nor the Tenant shall be bound to repair. The Tenant shall surrender the
Premises to the Landlord within 30 days after delivery of its notice of
termination and Rent shall be apportioned and paid to the date on which the
Tenant delivers vacant possession of the Premises, subject to any abatement to
which the Tenant may be entitled under Section 7.02.   (b)   If the Landlord is
entitled to, but does not elect to terminate this Lease under Section 7.04(a),
the Landlord shall, following such damage or destruction, diligently repair if
necessary that part of the Building and the Parking Facilities damaged or
destroyed, but only to the extent of the Landlord’s obligations under section
5.01 and under the terms of the various leases for premises in the Building and
exclusive of any tenant’s responsibilities with respect to such repair. If the
Landlord elects to repair the Building and the Parking Facilities, the Landlord
may do so in accordance with plans and specifications other than those used in
the original construction of the Building , provided such plans and
specifications are materially similar to the original plans and contemplate an
office building of similar quality and standard.

Section 7.05      Architect’s Certificate

The certificate of the Architect shall bind the parties as to:



(a)   the percentage of the Total Rentable Area of the Building and the Parking
Facilities damaged or destroyed;   (b)   whether or not the Premises are
rendered untenantable and the percentage of the Premises rendered untenantable;

20



--------------------------------------------------------------------------------



 





(c)   the date upon which either the Landlord’s or Tenant’s work of
reconstruction or repair is completed or substantially completed and the date
when the Premises are rendered tenantable; and   (d)   the state of completion
of any work of the Landlord or the Tenant.

ARTICLE VIII — ASSIGNMENT, SUBLETTING AND TRANSFERS

Section 8.01       Assignments, Subleases and Transfers

The Tenant shall not enter into, consent to, or permit (whether voluntarily,
involuntarily or by operation of law) any Transfer without the prior written
consent of the Landlord in each instance, which consent shall not be
unreasonably withheld but shall be subject to the Landlord’s rights under
Section 8.02. Any transfer without such consent shall be void and shall, at the
option of the Landlord, constitute a default that shall entitle the Landlord to
terminate this Lease. Any such consent by the Landlord shall not release the
Tenant from any of the Tenant’s obligations hereunder or be deemed to be a
consent to any subsequent hypothecation, assignment, subletting, occupation or
use by another person. Notwithstanding any statutory provision to the contrary
and without limiting the other instances in which it may be reasonable for the
Landlord to withhold its consent, it shall not be considered unreasonable for
the Landlord to take into account the following factors in deciding whether to
grant or withhold its consent:



(a)   whether such Transfer is in violation or in breach of any covenants or
restrictions made or granted by the Landlord to other tenants or occupants or
prospective tenants or occupants of the Building;   (b)   whether in the
Landlord’s opinion, the financial background, business history and capability of
the proposed Transferee is satisfactory; and,   (c)   the proposed assignee or
sublessee is a governmental or quasi governmental department, agency or
consulate;   (d)   in the Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would involve occupancy by other
than primarily general office personnel or otherwise in violation of Section
10.01 of this Lease, would involve any alterations which would lessen the value
of the leasehold improvements in the Premises, would require increased services,
including increased load on elevator services, by the Landlord or alter the
reputation or character of the Complex;   (e)   in the Landlord’s reasonable
judgment, the proposed assignee or sublessee does not have a good reputation in
the community as a tenant of property;   (f)   the use of the Premises by the
proposed assignee or subtenant will violate any applicable law, by-law or
regulation;   (g)   there is continuing an Event of Default by the Tenant under
this Lease;   (h)   other than in the case of a Permitted Subletting, in the
case of a subletting of less than the entire Premises, if the subletting would
result in the division of any one floor of the Premises into more than three
subparcels or, in any circumstance, would require access to be provided through
space leased or held for lease to another tenant or improvements to be made
outside of the Premises; or   (i)   the Landlord does not receive sufficient
information from the Tenant of the proposed assignee or subtenant to enable it
to make a determination concerning the matters herein set out.

Consent by the Landlord to any Transfer if granted shall not constitute a waiver
of the necessity for such consent to any subsequent Transfer. This prohibition
against Transfer shall include a prohibition against any Transfer by operation
of law and no Transfer shall take place by reason of the failure of the Landlord
to give notice to the Tenant within 20 days as required by Section 8.02 hereof.
Notwithstanding anything to the contrary herein contained, the Tenant may not
assign this Lease while any Rent is in arrears hereunder or while any other
Event of Default exists hereunder. Before making any assignment of this Lease
the Tenant will pay all Rent in arrears and will remedy any Event of Default
which then exists or will cause any Event of Default to cease to exist.

21



--------------------------------------------------------------------------------



 



The Tenant acknowledges that the Landlord shall not be liable to the Tenant in
damages where, in giving good faith consideration to any request of the Tenant
hereunder, and acting reasonably, it withholds its consent to a proposed
assignment or sublease.

Notwithstanding anything contained in this Lease to the contrary (including
without limitation, the definition of “Transfer”), the Tenant may assign this
Lease or sublet or license the whole or any part of the Premises, without the
consent of the Landlord to (a “Permitted Transferee”):



  (i)   an Affiliate of the Tenant, in which case the Tenant will continue to be
liable to the Landlord for payment of Rent payable by the Tenant to the Landlord
under this Lease; and     (ii)   to a successor of the Tenant by amalgamation,
merger or other corporate reorganization.

Any such assignment or sublease is hereinafter referred to as a “Permitted
Transfer”. The Tenant agrees to provide the Landlord with written notice as soon
as reasonably possible following a Permitted Transfer.

In addition, the Landlord consents to the use and occupation of a portion of the
Premises by Black Box Games Ltd. and any assignment, sublet or license in whole
or in part of the Premises to a successor of the Tenant by reason of the
amalgamation, merger or other corporate reorganization of the Tenant and Black
Box shall not require consent of the Landlord. In no event shall the Tenant be
released from its obligations hereunder by virtue of a Permitted Transfer. In
addition to the foregoing, the Tenant shall be entitled at any time to sublease
up to two (2) floors to subtenants provided that the subleases are for terms of
equal to or less than five (5) years (inclusive of all renewals and any further
subleases to the same subtenant or any Person related to such subtenant) (each
such subletting, a “Permitted Subletting”) without Section 8.02(b) or
Section 8.02(c) being applicable thereto.

Section 8.02      Landlord’s Rights

If the Tenant intends to effect a Transfer, the Tenant shall give prior notice
to the Landlord of such intent specifying the identity of the Transferee, the
type of Transfer contemplated, the portion of the Premises affected thereby, and
the financial and other terms of the Transfer, and shall provide such financial,
business or other information relating to the proposed Transferee and its
principals as the Landlord or any Mortgagee requires, together with copies of
any documents which record the particulars of the proposed Transfer. The
Landlord shall, within 20 days after having received such notice and all
requested information, notify the Tenant either that:



(a)   it consents or does not consent to the Transfer in accordance with the
provisions and qualifications of this Article VIII or it is withholding its
consent in accordance with the provisions of this Article VIII; or   (b)   it
elects to cancel this Lease as to the whole or the part of the Premises included
in the proposed Transfer, as the case may be, of the Premises affected by the
proposed Transfer, in preference to giving such consent; or   (c)   it elects to
take over the position of the proposed Transferee with respect to the Transfer
such that the Landlord becomes the assignee or subtenant, as the case may be, of
the Tenant on the financial terms set out in the notice.

If the Landlord elects to terminate this Lease it shall stipulate in its notice
the termination date of this Lease, which date shall be no less than 30 days nor
more than 90 days following the giving of such notice of termination. If the
Landlord elects to terminate this Lease, the Tenant shall notify the Landlord
within 10 days thereafter of the Tenant’s intention either to refrain from such
Transfer or to accept termination of this Lease or the portion thereof in
respect of which the Landlord has exercised its rights. If the Tenant fails to
deliver such notice within such 10 days or notifies the Landlord that it accepts
the Landlord’s termination, this Lease will as to the whole or affected part of
the Premises, as the case may be, be terminated on the date of termination
stipulated by the Landlord in its notice of termination. If the Tenant notifies
the Landlord within 10 days that it intends to refrain from such Transfer, then
the Landlord’s election to terminate this Lease shall become void.

If the Landlord terminates this Lease or sublets from the Tenant any portion of
the Premises proposed to be sublet by the Tenant, the Landlord may, if it
elects, enter into a new lease covering the Premises or a portion thereof or, in
the case of a sublet from the Tenant, the sublet portion, with the intended
assignee or subtenant on such terms as the Landlord and such person may agree,
or enter into a new lease covering the Premises or a portion thereof or in the
case

22



--------------------------------------------------------------------------------



 



of a sublet from the Tenant, the sublet portion, with any other person; and in
such event, the Tenant shall not be entitled to any portion of the profit, or
rents, if any, which the Landlord may realize on account of such termination and
reletting. The Landlord’s exercise of its aforesaid option shall not be
construed to impose any liability upon the Landlord with respect to any real
estate brokerage commission(s) or any other costs or expenses incurred by the
Tenant in connection with its proposed subletting or assignment other than the
cost of constructing any necessary demising walls in connection therewith.

Section 8.03      Conditions of Transfer

The following terms and conditions apply in respect of a Transfer:



(a)   If there is a permitted Transfer, the Landlord may collect Rent from the
Transferee and apply the net amount collected to the Rent payable under this
Lease but no acceptance by the Landlord of any payments by a Transferee shall be
deemed a waiver of the Tenant’s covenants or any acceptance of the Transferee as
tenant or a release from the Tenant from the further performance by the Tenant
of its obligations under this Lease. The Tenant hereby assigns as security for
performance of its obligations hereunder to the Landlord all of the Tenant’s
right, title and interest in and to any:



  (i)   sublease hereafter granted and all security for, guarantees of,
indemnities in respect of, the observance and performance thereof and all
proceeds of insurance to which the Tenant may become entitled thereunder; and  
  (ii)   any assignment of security for, guarantees of, indemnities in respect
of an assignment of this Lease, or any rights hereunder for the observance and
performance of the assignee thereunder.



    Any consent by the Landlord shall be subject to the Tenant and Transferee
executing an agreement in form and substance acceptable to the Landlord, acting
reasonably, with the Landlord agreeing that the Transferee will be bound by all
of the terms of this Lease (other than in respect of a sublease in which event
the Transferee shall only have to agree to be bound by the applicable terms of
this Lease and to pay the rent payable pursuant to the applicable sublease) and,
except in the case of a sublease, that the Transferee will be so bound as if it
had originally executed this Lease as tenant.   (b)   Notwithstanding any
Transfer permitted or consented to by the Landlord, including a Transfer to the
Landlord pursuant to Section 8.02(c), the Tenant shall remain liable under this
Lease and shall not be released from performing any of the terms of this Lease.
  (c)   The net and additional rent payable by the Transferee shall not be less
than the Rent payable by the Tenant under this Lease as at the effective date of
the Transfer (including any increases provided for in this Lease) and if the
rent and additional rent to be paid by the Transferee under such Transfer
exceeds the Rent payable under this Lease, the amount of such excess shall be
paid by the Tenant to the Landlord. If the Tenant receives from any Transferee,
either directly or indirectly, any consideration other than rent or additional
rent for such Transfer, either in the form of cash, goods or services (other
than the proceeds of any financing as the result of a Transfer involving a
mortgage, charge or similar security interest in this Lease) the Tenant shall
forthwith pay to the Landlord an amount equivalent to such consideration less
the reasonable costs paid by the Tenant for additional improvements installed in
the portion of the Premises subject to such assignment or sublease by the Tenant
at the Tenant’s sole cost and expense for the specific assignee or subtenant in
question, reasonable legal costs, leasing and marketing costs, real estate
commissions and demolition costs paid by the Tenant in connection with such
assignment or sublease. The Tenant and the Transferee shall execute any
agreement required by the Landlord to give effect to the foregoing terms. In
determining the amounts to be deducted in each monthly payment period in respect
of the Tenant’s costs of assigning or subleasing, such costs shall be applied to
the first excess payments due to the Landlord. Notwithstanding the foregoing,
this paragraph shall not apply to Permitted Subletting.   (d)   Notwithstanding
the effective date of any permitted Transfer as between the Tenant and the
Transferee, all Rent for the month in which such effective date occurs shall be
paid in advance by the Tenant so that the Landlord will not be required to
accept partial payments of Rent for such month from either the Tenant or
Transferee.

23



--------------------------------------------------------------------------------



 





(e)   If a Transfer occurs as a result of the Landlord’s election pursuant to
Section 8.02(c), the Landlord will apply the Rent payable by the Landlord, as
Transferee, to the Rent payable under this Lease but otherwise the Tenant will
not be released from its covenants under this Lease or from further performance
of its obligations under this Lease and the Tenant will enter into an agreement
with the Landlord setting out the terms of such Transfer.   (f)   Any document
evidencing any Transfer permitted by the Landlord, or setting out any terms
applicable to such Transfer or the rights and obligations of the Tenant or
Transferee thereunder including a Transfer under Section 8.02(c), or any
amendment of this Lease pursuant to Section 8.03(a)(ii), shall be prepared by
the Landlord or its solicitors and all associated reasonable legal costs shall
be paid by the Tenant.

Section 8.04      Change of Control

If the Tenant is at any time a corporation or partnership, any actual or
proposed Change of Control in such corporation or partnership shall be deemed to
be a Transfer and subject to all of the provisions of this Article VIII. The
Tenant shall make available to the Landlord or its representatives all of the
relevant corporate or partnership records, as the case may be, for inspection at
all reasonable times, in order to ascertain whether any Change of Control has
occurred.

Section 8.05      No Advertising

The Tenant shall not advertise that the whole or any part of the Premises are
available for a Transfer and shall not permit any broker or other Person to do
so unless the text and format of such advertisement and the publications in
which such advertisement is to be placed are approved in writing by the
Landlord, which approval shall not be unreasonably withheld or delayed. No such
advertisement shall contain any reference to the rental rate of the Premises.

Section 6.06      Merger

The voluntary or other surrender of this Lease by the Tenant, or the sublease of
space by the Tenant to the Landlord pursuant to this Article, or the
cancellation of this Lease by mutual agreement of the Tenant and the Landlord
shall not work as a merger, but shall, at the Landlord’s option, terminate all
or any subleases and subtenancies or operate as an assignment to the Landlord of
all or any subleases or subtenancies. The Landlord’s option hereunder shall be
exercised by written notice to the Tenant and all known sublessees or subtenants
in the Premises or any part thereof.

Section 8.07      Assignment By Landlord

The Landlord shall have the unrestricted right to sell, lease, convey or
otherwise dispose of all or any part of the Building or Lands or this Lease or
any interest of the Landlord in this Lease. To the extent that the purchaser or
assignee from the Landlord assumes the obligations of the Landlord under this
Lease, the Landlord shall thereupon and without further agreement be released of
all liability under this Lease. If the Landlord shall sell or otherwise dispose
of any portion of the Parking Facilities used by the Tenant separately from the
Building, the Landlord shall ensure that the Tenant continues to have access to
such portions of the Parking Facilities for the purposes of its parking
contemplated in Section 11.01 hereof, failing which the Landlord shall relocate
the Tenant’s parking spaces to another location where it can provide such rights
on terms acceptable to the Tenant, acting reasonably.

ARTICLE IX – DEFAULT

Section 9.01       Default and Remedies

If and whenever an Event of Default occurs, then without prejudice to any other
rights which it has pursuant to this Lease or at law, the Landlord shall have
the following rights and remedies, which are cumulative and not alternative:



(a)   to re-enter the Premises or any part thereof in the name of the whole and
the same to have again, repossess, and enjoy as of the Landlord’s former estate,
anything herein contained to the contrary notwithstanding;   (b)   to terminate
this Lease, with or without notice to the Tenant, whether or not the Landlord
has, with respect to the same or another Event of Default, previously elected or
pursued a right or remedy which is inconsistent with termination of this Lease.
Upon notice of termination hereunder, this Lease and the Term hereof shall
terminate and come to an end as fully and completely as if such date were the
day herein definitely fixed for the end and expiration of this Lease and such
Term, all Rent payable under this Lease shall immediately

24



--------------------------------------------------------------------------------



 





    become due, any amounts paid by the Landlord to the Tenant hereunder as an
inducement or improvement allowance shall immediately become repayable by the
Tenant to the Landlord in accordance with subsection Section 9.01(g) and the
Tenant shall then quit and surrender the Premises to the Landlord and,
notwithstanding any statute, rule of law or decision of any courts to the
contrary, the Tenant shall remain liable to the Landlord as set forth
hereinafter.   (c)   to enter the Premises as agent of the Tenant and to relet
(either in the name of the Landlord or otherwise) the Premises for whatever
term, and on such terms as the Landlord in its discretion may determine and to
receive the Rent therefor and as agent of the Tenant to take possession of any
property of the Tenant on the Premises, to store such property at the expense
and risk of the Tenant or to sell or otherwise dispose of such property in such
manner as the Landlord may see fit without notice to the Tenant; to make
alterations to the Premises to facilitate their reletting; and the making of
such alterations or decorations shall not operate or be construed to release the
Tenant from any liability to the Landlord hereunder; and to apply the proceeds
of any such sale or reletting first, to the payment of any expenses incurred by
the Landlord with respect to any such reletting or sale; second, to the payment
of any indebtedness of the Tenant to the Landlord other than Rent; and third, to
the payment of Rent in arrears; with the residue to be held by the Landlord and
applied in payment of future Rent as it becomes due and payable. The Tenant
shall remain liable for any deficiency to the Landlord. If any reletting extends
for a period beyond the end of the Term, such reletting shall not constitute a
termination of this Lease, but a reletting as agent of the Tenant up to the end
of the Term and a letting thereafter by the Landlord for its own account;   (d)
  to remedy or attempt to remedy any default of the Tenant under this Lease for
the account of the Tenant and to enter upon the Premises for such purposes. No
notice of the Landlord’s intention to perform such covenants need be given the
Tenant unless expressly required by this Lease. The Landlord shall not be liable
to the Tenant for any loss, injury or damage caused by acts of the Landlord in
remedying or attempting to remedy such default and the Tenant shall pay to the
Landlord all reasonable expenses incurred by the Landlord in connection with
remedying or attempting to remedy such default;   (e)   to recover from the
Tenant all damages, and expenses incurred by the Landlord as a result of any
breach by the Tenant. The Tenant shall pay to the Landlord, on demand, if the
Landlord has terminated or cancelled this Lease, liquidated damages for the
failure of the Tenant to observe and perform its covenants under this Lease,
which damages shall be the worth at the time of termination of the excess of the
amount of Rent reserved in this Lease for the remainder of the Term over the
then rental value of the Premises for the remainder of the Term, established by
reference to the terms and conditions upon which the Landlord relets them, if
such reletting is accomplished within a reasonable time after termination of
this Lease, and otherwise with reference to all market and other relevant
circumstances, such Rent and rental value being reduced to present worth at an
interest rate determined by the Landlord on the basis of the Landlord’s
reasonable estimates and assumptions of fact.       The refusal or failure of
the Landlord to relet the Premises or any part or parts thereof shall not
release or affect the Tenant’s liability for liquidated damages hereunder. In
computing such liquidated damages there shall be added to the said amount, such
reasonable expenses as the Landlord may incur in connection with reletting, such
as court costs, legal fees and disbursements on a solicitor and client basis,
brokerage and management fees and commissions, costs of putting and keeping the
Premises in good order and costs of preparing the Premises for reletting as
herein provided. The Landlord shall in no event be liable in any way whatsoever
for the failure to relet the Premises, or in the event that the Premises are
relet, for failure to collect the rent thereof under such reletting. Any such
liquidated damages shall be paid by the Tenant to the Landlord immediately upon
demand therefor.       The Tenant shall pay to the Landlord, on demand, all
reasonable expenses of the Landlord in connection with the terminating,
re-entering, reletting or collection of sums due or payable by the Tenant or
realizing upon assets seized, including brokerage expenses, legal fees and
disbursements on a solicitor and client basis, the expense of keeping the
Premises in good order and repairing and maintaining the same or preparing the
Premises for reletting;   (f)   to recover from the Tenant the full amount of
the current month’s Rent together with the next 3 months’ instalments of Rent,
all of which shall accrue on a day-to-day basis and shall immediately become due
and payable as accelerated rent.

25



--------------------------------------------------------------------------------



 





(g)   if this Lease has been terminated in accordance with Section 9.01(b), to
recover from the Tenant the unamortized portion of any leasehold improvement
allowance or inducement paid or given by the Landlord under the terms of this
Lease or the Lease Proposal, calculated from the date which is the later of the
date of payment by the Landlord or the Commencement Date, on the basis of an
assumed rate of depreciation on a straight line basis to zero over the initial
Term of this Lease.

Section 9.02      Distress

Notwithstanding any provision of this Lease or any provision of applicable
legislation, none of the goods and chattels of the Tenant on the Premises at any
time during the Term shall be exempt from levy by distress for Rent in arrears,
and the Tenant waives any such exemption and further releases the Landlord of
the obligation of proving or identifying such goods. If the Landlord makes any
claim against the goods and chattels of the Tenant by way of distress, this
provision may be pleaded as an estoppel against the Tenant in any action brought
to test the right of the Landlord to levy such distress.

Section 9.03      Right of Possession

Upon the occurrence of an Event of Default, or if the notice of termination
provided for in Section 9.01 herein shall have been given and this Lease shall
be terminated, then, in addition and without prejudice to all other remedies of
the Landlord contained herein or at law, the Landlord may in each instance and
without notice re-enter the Premises and terminate all services to be provided
to the Tenant hereunder, including but not limited to the furnishing of
utilities, and upon such re-entry, either by force or otherwise, and by summary
proceedings or otherwise, in accordance with applicable laws, dispossess the
Tenant or any other occupant of the Premises, and remove their effects,
improvements, trade fixtures, furnishings and personal property and repossess
and enjoy the Premises, together with all alterations, additions and
improvements, all without being liable to prosecution or damages therefor. Upon
any lawful re-entry by the Landlord hereunder, the Landlord may remove and sell
the Tenant’s effects, improvements, trade fixtures, furnishings and personal
property from the Premises, any rule of law or equity to the contrary
notwithstanding and may apply the proceeds thereof to all Rent and other amounts
to which the Landlord is then entitled under this Lease. Any such sale may be
effected in the discretion of the Landlord by public auction or otherwise, and
either in bulk or by individual item, or partly by one means and partly by
another, all as the Landlord in its entire discretion may decide.

Section 9.04      Landlord May Perform Covenants

Upon the occurrence of an Event of Default or if the Tenant shall otherwise fail
to perform any of the covenants or obligations of the Tenant under this Lease,
the Landlord may, without notice to the Tenant, unless notice is otherwise
required hereunder and only after the expiry of any applicable cure period, in
addition to its rights under Section 9.01 and without prejudice to any other
rights of the Landlord hereunder or at law, from time to time and at its
discretion, perform or cause to be performed any of the covenants or obligations
of the Tenant and for that purpose may do such things as may be requisite,
including without limitation, entering upon the Premises on not less than 5 days
prior written notice to the Tenant, or without notice in the case of an
emergency, and do such things upon or in respect of the Premises as the Landlord
may consider requisite or necessary. All expenses incurred and expenditures made
by or on behalf of the Landlord under this Section 9.04 plus the Overhead Charge
shall be paid by the Tenant upon presentation of a bill therefor as Rent. The
Landlord shall have no liability to the Tenant for loss or damages resulting
from such action by the Landlord, save and except for the Landlord’s negligent
acts and wilful misconduct, nor shall such action be deemed a re-entry or breach
of the covenant of quiet enjoyment.

Section 9.05      Injunction

In the event of any breach or threatened breach by the Tenant of any of the
covenants or provisions hereof, the Landlord shall have the immediate right of
injunction and the right to invoke any remedy allowed at law or in equity, as if
re-entry, summary proceedings and other remedies were not herein provided for.
No re-entry by the Landlord will be construed as an election on its part to
terminate this Lease unless a written notice of that intention is given to the
Tenant. Mention in this Lease of any particular remedy shall not preclude the
Landlord from any other remedies under this Lease, now or hereafter existing at
law or in equity.

26



--------------------------------------------------------------------------------



 



Section 9.06      Damages and Costs

The Tenant shall, without duplication, pay to the Landlord all damages and
reasonable costs (including, without limitation, all legal fees on a solicitor
and his client basis) incurred by the Landlord in enforcing or interpreting the
terms of this Lease (provided the Landlord’s position is correct), or with
respect to any matter or thing which is the obligation of the Tenant under this
Lease, or in respect of which the Tenant has agreed to insure, or to indemnify
the Landlord.

Section 9.07      Allocation of Payments

The Landlord may at its option apply sums received from the Tenant against any
amounts due and payable by the Tenant under this Lease in such manner as the
Landlord sees fit regardless of any designation or instructions to the contrary.

Section 9.08      Survival of Obligations

If the Tenant has failed to fulfil its obligations under this Lease with respect
to the payment of Rent, the maintenance, repair and alteration of the Premises
and removal of improvements and fixtures from the Premises during or at the end
of the Term, such obligations and the Landlord’s rights in respect thereto shall
remain in full force and effect notwithstanding the expiration, surrender or
sooner termination of the Term.

Section 9.09      Payments and Termination

No payments of money by the Tenant to the Landlord after the expiration or other
termination of the Term or after the giving of any notice (other than a demand
for payment of money) by the Landlord to the Tenant, shall reinstate, continue
or extend the Term or make ineffective any notice given to the Tenant prior to
the payment of such money. After the service of notice or the commencement of an
action or distraining proceedings, or after final judgment granting the Landlord
possession of the Premises, the Landlord may receive and collect any Rent due
under the Lease, and the payment thereof shall not make ineffective any notice,
or in any manner affect any pending suit or proceedings or any judgment
theretofore obtained.

Section 9.10      Remedies of Landlord Cumulative

No reference to or exercise of a specific right or remedy by the Landlord shall
preclude the Landlord from or prejudice it in exercising another right or
pursuing another remedy or maintaining any action to which it may otherwise be
entitled either by law or in equity. No such remedy shall be exclusive or
dependent upon any other such remedy, but the Landlord may from time to time
exercise any one or more of such remedies independently or in combination.

ARTICLE X — STATUS STATEMENT, ATTORNMENT AND SUBORDINATION

Section 10.01       Status Statement

Within 10 days after written request by the Landlord, the Tenant shall deliver
in a form supplied by the Landlord a statement or estoppel certificate to the
Landlord or such assignee or mortgagee as may be designated by the Landlord, as
to the status of this Lease, including as to whether this Lease is unmodified
and in full force and effect (or, if there have been modifications that this
Lease is in full force and effect as modified and identifying the modification
agreements); the amount of Net Rent and Additional Rent then being paid and the
dates to which same have been paid; whether or not there is any existing or
alleged default by either party with respect to which a notice of default has
been served and if there is any such default, specifying the nature and extent
thereof; and any other matters pertaining to this Lease to the best of the
Tenant’s knowledge and belief as to which the Landlord shall reasonably request
such statement or certificate.

Section 10.02      Subordination

This Lease and all rights of the Tenant shall, subject to any Mortgagee agreeing
to execute and deliver to the Tenant a non-disturbance agreement on terms and
conditions satisfactory to the Tenant, acting reasonably, be subject and
subordinate to any and all Mortgages and any ground, operating, overriding or
underlying leases, from time to time in existence against the Lands and
Building. On request, the Tenant shall, subject to the foregoing, acknowledge in

27



--------------------------------------------------------------------------------



 



writing the subordination of this Lease and its rights under this Lease to any
and all such Mortgages and leases and to all advances made under such Mortgages.
The form of such acknowledgement of subordination shall be as required by the
Landlord or any Mortgagee or the lessee under any such lease.

Section 10.03      Attornment

The Tenant shall promptly, on request, attorn to any Mortgagee, or to the owners
of the Building and Lands, or the lessor under any ground, operating,
overriding, underlying or similar lease of all or substantially all of the
Building made by the Landlord or otherwise affecting the Building and Lands, or
the purchaser on any foreclosure or sale proceedings taken under any Mortgage,
and shall recognize such Mortgagee, owner, lessor or purchaser as the Landlord
under this Lease.

Section 10.04       Execution of Documents

Intentionally Deleted.

ARTICLE XI – PARKING

Section 11.01       Parking

The Tenant will be entitled to license from the Landlord, from the date (the
“Parking Occupancy Date”) it takes occupancy of the Premises for the purpose of
conducting business and receipt by the Landlord of all permits required in
connection therewith throughout the Term and any renewals, or expansion, or
extensions thereof up to sixty (60) unreserved and ten (10) reserved parking
permits for the Parking Facilities serving the Complex at the prevailing rates
charged from time to time by the parking facility operator. The Tenant shall
notify the Landlord in writing by no later than March 31, 2003 as to the actual
number of reserved and unreserved parking permits it will require for the Term.
The Tenant shall be entitled, after the expiry of the second year of the Term on
a quarterly basis, to reduce the number of unreserved and reserved parking
stalls on a pro-rata basis by giving the Landlord 30 days prior written notice,
provided that the Tenant will at all times licence at least fifty (50) parking
stalls in the aggregate. In addition, if the Tenant reduces its number of
parking stalls below that determined as at March 31, 2003, the Tenant shall be
entitled, subject to availability, to increase on a quarterly basis, on no less
than thirty (30) days notice, its number of reserved and unreserved parking
stalls up to a maximum of that initially licenced by the Tenant. The reserved
stalls will be located in the parking facility comprising 250 Howe Street and
Granville Square only, adjacent to one another to the extent possible, and
located in a prime area of the parkade, and subject to the right of other
tenants, in a location nearest to the Building access door. The Landlord shall,
upon giving the Tenant reasonable written notice, have the right to relocate on
a temporary basis the reserved parking permits from time to time to comparable
locations in the Parking Facilities. All reserved parking stalls shall be
provided with a name plate indicating the personalized name and “reserved” and
installed by the Landlord at no cost to the Tenant.

The Landlord reserves the right to make such Rules and Regulations with respect
to the use of the Parking Facilities as the Landlord deems advisable from time
to time. The Tenant shall use the Parking Facilities at its sole risk.

ARTICLE XII — GENERAL PROVISIONS

Section 12.01       Rules and Regulations

The Tenant shall comply with all Rules and Regulations, and amendments thereto,
adopted by the Landlord, from time to time, including those set out in Schedule
“D”. To the extent of any conflict between the terms of the Rules and
Regulations and the terms of the balance of this Lease, the terms of the balance
of this Lease shall prevail. Such Rules and Regulations may differentiate
between different types of businesses in the Building, and the Landlord shall
have no obligation to enforce any Rule or Regulation or the provisions of any
other lease against any other tenant, and the Landlord shall have no liability
to the Tenant with respect thereto and shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
assigns or licensees.

Section 12.02      Delay

Except as expressly provided in this Lease, whenever the Landlord or Tenant is
delayed in the fulfilment of any obligation under this Lease (other than the
payment of Rent and surrender of the Premises on termination) by an

28



--------------------------------------------------------------------------------



 



unavoidable occurrence which is beyond the reasonable control (except a delay
caused by lack of funds or other financial reason) of the party delayed in
performing such obligation, then the time for fulfilment of such obligation
shall be extended during the period in which such circumstances operate to delay
the fulfilment of such obligation.

Section 12.03      Overholding

If the Tenant remains in possession of the Premises after the end of the Term
with the written consent of the Landlord (which consent shall not be
unreasonably or arbitrarily withheld, it being acknowledged that it is
reasonable for the Landlord to withhold consent if it has leased or is actively
leasing the Premises) but without having executed and delivered a new lease or
an agreement extending the Term, there shall be no tacit renewal of this Lease,
and the Tenant shall be deemed to be occupying the Premises as a Tenant from
month to month at a monthly Net Rent payable in advance on the first day of each
month equal to 125% for the first 60 days and then thereafter 150% of the
monthly amount of Net Rent payable during the last month of the Term, and
otherwise upon the same terms as are set forth in this Lease, so far as these
are applicable to a monthly tenancy.

Section 12.04      Waiver

The waiver by the Landlord or the Tenant of a breach of a term, covenant or
condition herein contained must be in writing and shall not be deemed to be a
waiver of any continuing or subsequent breach of the same or another term,
covenant or condition herein contained. No waiver shall be inferred from or
implied by anything done or omitted by the Landlord or the Tenant. The
subsequent acceptance of Rent by the Landlord shall not be deemed to be a waiver
of a preceding breach by the Tenant of a term, covenant or condition of this
Lease, other than the failure of the Tenant to pay the particular Rent accepted.

Section 12.05      Expropriation

If at any time during the Term, the whole or any part of the Premises, or a
substantial or material portion of the Building or Complex rendering continuing
occupancy of the Premises impractical shall be taken by any lawful power or
authority by the right of expropriation, the Landlord may, at its option, give
notice to the Tenant terminating this Lease on the date when the Tenant or
Landlord is required to yield up possession thereof to the expropriating
authority. Upon such termination, or upon termination by operation of law, as
the case may be, the Tenant shall immediately surrender the Premises and all of
its interest therein, and the Rent shall abate and be apportioned to the date of
termination and the Tenant shall forthwith pay to the Landlord the apportioned
Rent which may be due to the Landlord to such date. The Tenant shall have no
claim upon the Landlord for the value of its property or the unexpired Term, but
the parties shall each be entitled to separately advance their claims for
compensation for the loss of their respective interest in the Premises and the
parties shall be entitled to receive and retain such compensation as may be
awarded to each respectively. If an award of compensation made to the Landlord
specifically includes an award for the Tenant, the Landlord shall account
therefor to the Tenant.

Section 12.06      Fire Drills

The Landlord may from time to time conduct fire drills and emergency procedures,
test emergency procedures, and test fire alarms and other emergency devices
without being in breach of its covenant of quiet enjoyment. The Tenant shall
participate, and shall cause its employees and invitees to participate, in such
drills and procedures without holding the Landlord liable for any damage,
injury, or loss caused thereby.

Section 12.07      Energy Conservation

The Tenant covenants with the Landlord to cooperate with the Landlord and to
comply with all regulations, orders, laws and requirements passed by any
governmental authorities or other agencies having jurisdiction respecting energy
conservation in relation to the use, occupancy, maintenance and operation of the
Building or the Parking Facilities, or any part thereof. The Tenant shall, at
its cost, comply with all reasonable requests and demands of the Landlord made
with a view to energy conservation. Any costs the Landlord incurs in an effort
to promote energy conservation in the Building or the Parking Facilities and
complying with such regulations, orders, laws and requirements in the Building
or the Parking Facilities shall be added to Operating Costs in the financial
year of the Landlord or portion thereof that such expenditures are incurred. The
Landlord shall not be liable as a result of being compelled to undertake any
action or work to comply with any such regulations, orders, laws and
requirements even where the same results in a reduction,

29



--------------------------------------------------------------------------------



 



change, or elimination in heating, ventilation or air-conditioning in the
Premises, Building or Complex, or any part thereof, or any other service or
utility provided by the Landlord.

Section 12.08      Registration

Neither the Tenant nor anyone claiming under the Tenant shall register this
Lease or any Transfer without the prior written consent of the Landlord
provided, however, that the Tenant shall have the right to register a short form
of this Lease for the purposes of giving notice of this Lease provided that:
(i) the Tenant obtains the prior written approval of the Landlord as the form
and content of such document, which approval shall not be unreasonably withheld
or delayed; and (ii) the cost of preparing any plans required for the
preparation and registration of such document shall be borne by the Tenant.
Subject to the foregoing the Tenant hereby waives any right which the Tenant may
have to require the Landlord to deliver in registrable form or to provide a plan
of the Premises acceptable to the land title office or other office of public
record for registration or filing purposes.

Section 12.09      Accord and Satisfaction

No payment by the Tenant or receipt of the Landlord of a lesser amount than the
monthly instalment of Net Rent and Additional Rent herein stipulated will be
deemed to be other than on account of the earliest stipulated monthly instalment
of Net Rent and Additional Rent, nor will an endorsement or statement on a
cheque or in a letter accompanying a cheque or payment as Rent be deemed an
acknowledgement of full payment or an accord and satisfaction, and the Landlord
may accept a cheque or payment without prejudice to the Landlord’s right to
recover the balance of the Rent or pursue any other remedy. No payment of Rent
hereunder made by any third party and accepted by the Landlord will constitute
or in any way be interpreted to be the consent or acknowledgement by the
Landlord to an assignment or subletting by the Tenant.

Section 12.10      Notices

Any notice, consent or other instrument which may be or is required to be given
under this Lease shall be in writing and shall be delivered in person or sent by
facsimile or by registered mail postage prepaid, addressed: (a) if to the
Landlord: c/o The Cadillac Fairview Corporation Limited, 20 Queen Street West,
5th Floor, Toronto, Ontario, M5H 3R4, Attention: Executive Vice President,
Property Management, facsimile no. (416) 598-8222, with a copy to the Building
Manager, and (b) if to the Tenant, at the Premises to the attention of the Chief
Financial Officer with a copy to Bull, Housser & Tupper, Barristers &
Solicitors, 3000-1055 West Georgia Street, Vancouver, B.C. V6E 3R3, facsimile
no. (604) 641-4949, (Attention: George Burke. Any such notice or other
instrument shall be deemed to have been given and received on the day upon which
personal delivery or any facsimile delivery is made if during normal business
hours on a Business Day, failing which, it shall be deemed to be received on the
next following Business Day or, if mailed, then 3rd Business Day following the
date of mailing. Either party may give notice to the other of any change of
address and after the giving of such notice, the address therein specified is
deemed to be the address of such party for the giving of notices. If postal
service is interrupted or substantially delayed, all notices or other
instruments shall be delivered in person.

Section 12.11      Successors

The rights and liabilities created by this Lease extend to and bind the
successors and assigns of the Landlord and the heirs, executors, administrators
and permitted successors and assigns of the Tenant. No rights, however, shall
enure to the benefit of any Transferee unless the provisions of Article VIII are
complied with.

Section 12.12      Joint and Several Liability

If there is at any time more than one Tenant or more than one Person
constituting the Tenant, their covenants shall be considered to be joint and
several and shall apply to each and every one of them. If the Tenant is or
becomes a partnership, each Person who is a member, or shall become a member, of
such partnership or its successors shall be and continue to be jointly and
severally liable for the performance of all covenants of the Tenant pursuant to
this Lease, whether or not such Person ceases to be a member of such partnership
or its successor.

30



--------------------------------------------------------------------------------



 



Section 12.13      Captions and Section Numbers

The captions, section numbers, article numbers and table of contents appearing
in this Lease are inserted only as a matter of convenience and in no way affect
the substance of this Lease.

Section 12.14      Extended Meanings

The words “hereof”, “hereto” and “hereunder” and similar expressions used in
this Lease relate to the whole of this Lease and not only to the provisions in
which such expressions appear. This Lease shall be read with all changes in
number and gender as may be appropriate or required by the context.

Section 12.15      Partial Invalidity

All of the provisions of this Lease are to be construed as covenants even though
not expressed as such. If any such provision is held or rendered illegal or
unenforceable it shall be considered separate and severable from this Lease and
the remaining provisions of this Lease shall remain in force and bind the
parties as though the illegal or unenforceable provision had never been included
in this Lease.

Section 12.16      Entire Agreement

This Lease and the Schedules and riders, if any, attached hereto and the Lease
Proposal, set forth the entire agreement between the Landlord and Tenant
concerning the Premises and there are no agreements or understandings between
them other than as are herein set forth. Subject to Section 12.01, this Lease
and its Schedules and riders may not be modified except by agreement in writing
executed by the Landlord and Tenant. In the event of any inconsistency between
the provisions of this Lease and the provisions of the Lease Proposal, the
provisions of this Lease shall prevail. Acceptance of, or acquiescence in, a
course of performance rendered under any prior agreement between the parties or
their officers, employees, representatives, agents or affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease. Except as herein otherwise provided, no subsequent alteration, amendment,
change or addition, to this Lease shall be binding upon the Landlord or the
Tenant unless reduced to writing and signed by them.

Section 12.17      Governing Law

This Lease shall be construed in accordance with and governed by the laws of the
Province of British Columbia.

Section 12.18       Time of the Essence

Time is of the essence of this Lease.

Section 12.19       Quiet Enjoyment

If the Tenant pays Rent, fully observes and performs all of its obligations
under this Lease, and there has been no Event of Default which remains
outstanding, the Tenant shall be entitled to peaceful and quiet enjoyment of the
Premises for the Term without interruption or interference by the Landlord or
any Person claiming through the Landlord.

Section 12.20      Indemnity Agreement/Letter of Credit

The Tenant agrees that by no later than December 1, 2002 it shall either: (i)
cause the Indemnifier to execute and deliver to the Landlord an indemnity
agreement in form attached as Schedule “E” hereto, subject to reasonable
negotiation between the Landlord and the Indemnifier, with respect to this Lease
and any and all renewals hereof (the “Indemnity Agreement”); or (ii) deliver to
the Landlord a Letter of Credit in the amount of $5,000,000 as security for any
and all obligations of the Tenant hereunder or otherwise with respect to the
Premises at any time after the occurrence of a Trigger Event. Subject to the
Tenant not then being in default hereunder, the amount of the Letter of Credit
shall amortize over a 10 year period on a straight-line basis. For greater
certainty, if the Tenant desires to cause the Indemnifier to execute and deliver
the Indemnity Agreement and if the Landlord and the Tenant cannot agree on the
form of such indemnity agreement, each acting reasonably, within a reasonable
period thereafter, the Tenant shall be obliged to deliver the Letter of Credit.

31



--------------------------------------------------------------------------------



 



The Tenant shall: (i) forthwith notify the Landlord of the occurrence of any
Trigger Event; and (ii) until a Trigger Event shall have occurred, provide to
the Landlord upon written request within 60 days of the end of each Lease Year,
an officer’s certificate of the Tenant certifying that no Trigger Event has
occurred, together with all necessary evidence to support such conclusion.

Section 12.21      Special Provisions

The Landlord and the Tenant confirm for greater certainty that the provisions
set forth in Schedule “F” hereto form an integral part of this Lease.

Section 12.22      Telephone and Computer Systems

The Tenant will be responsible for its own telephone installation and any
related charges or repair bills to telephone communications equipment.
Throughout the Term of the Lease, the Landlord shall use commercially reasonable
efforts to ensure that multiple, non-exclusive competitive telecommunications
service providers are available to all tenants within the Building.

The parties understand that the Building contains one or more rooms where the
fibre optic and telephone equipment for the Building is situated (hereinafter
referred to as the “Riser Rooms”) and the Tenant agrees that all Riser Rooms
shall be for the sole and exclusive use of the Landlord. The Tenant shall
subject to the terms hereinafter set forth, not use the equipment contained in
the Riser Rooms, install or instruct the installation of any additional
equipment, whether telephone equipment, fibre optic equipment or otherwise,
without first obtaining the Landlord’s written consent to same, which consent
may not be unreasonably withheld, including the payment of an additional fee,
the amount of which shall be at market rates. If the Landlord elects to retain a
riser manager (the “Riser Manager”), the Tenant will, to the extent directed by
the Landlord: (i) recognize the Riser Manager as the duly authorized
representative of the Landlord; (ii) abide by all policies, directions and
decisions of the Riser Manager, provided such policies, directions and decisions
do not materially adversely affect or interfere with the manner in which the
Tenant conducts its business; (iii) pay directly to the Riser Manager its
reasonable charges for services provided directly to the Tenant including, but
not limited to, the cost of reviewing plans and specifications, inspecting work
performed on behalf of the Tenant and supervision of the work; and (iv) pay a
pro-rated share of the charges and fees reasonably paid by the Landlord to the
Riser Manager for riser management services and such charges and fees will
constitute part of the Operating Costs.

The Landlord may elect to provide existing and future telecommunications service
providers with access to the Building in order to provide service to tenants of
the Building, and may provide a central distribution system (a “CDS”) in the
Building for use by providers of telecommunications services. To the extent the
Landlord determines the CDS will include a main cross connection point for use
by telecommunications service providers utilizing the Building, the main cross
connection point will serve as the prime demarcation point for service
providers, including the Tenant and as the origination point of the CDS. The
telephone closet cross connection block on each floor of the Building will serve
as the secondary demarcation point, and as the termination point of the CDS on
that floor, and the Landlord may charge all or any of such service providers
(including the Tenant) a fee or fees in connection with all matters relating to
the CDS.

Subject to the foregoing, the Tenant may utilize a telecommunication service
provider of its choice with Landlord’s prior written consent, which consent the
Landlord may not unreasonably withhold or delay and subject to the following:



(a)   the service provider shall execute and deliver Landlord’s standard form of
license agreement which shall include a provision for Landlord to receive
compensation for the use of the space for the service provider’s equipment and
materials;   (b)   Landlord shall incur no expense or liability whatsoever with
respect to any aspect of the provision of telecommunication services, including
without limitation, the cost of installation, service, materials, repairs,
maintenance, interruption or loss of telecommunication service;   (c)   Landlord
must first reasonably determine that there is sufficient space in the risers of
the Building for the installation of the service provider’s equipment and
materials;   (d)   Tenant shall indemnify and hold harmless Landlord for all
losses, claims, demands, expenses, and judgments against Landlord caused by or
arising out of, either directly or indirectly, any acts or omissions by the
service provider; and

32



--------------------------------------------------------------------------------



 





(e)   Tenant shall incorporate in its agreement with its service provider a
provision granting the Tenant the right to terminate the service provider
agreement if required to do so by the Landlord as a result of any default by the
service provider of the obligations contemplated herein or in the service
provider agreement or as a result of such service provider’s acts or omissions
detrimentally impacting upon the operation of the CDS or upon any other tenant’s
service provider, the Landlord or its Riser Manager, in each case as determined
by the Landlord, acting reasonably, and subject to the foregoing, Landlord shall
have the right at any time from time to time during the Term to require Tenant
at its expense to exercise the termination right and to contract for
telecommunication service with a different service provider.

As part of the Tenant’s Work, the Tenant shall be responsible for the costs
associated with the supply and installation of telephone, computer and other
communication equipment and systems related wiring within the Premises to the
boundary of the Premises for hook up or other integration with telephone and
other communication equipment and systems of a telephone or other communication
service provider, which equipment and systems of the service provider are
located or are to be located in the Building pursuant to Landlord’s standard
form of license agreement.

Landlord shall supply space in risers in the Building and space on floor(s) of
the Building in which the Premises are located, the location of which shall be
designated by Landlord in its discretion, to telecommunication service providers
who have entered into Landlord’s standard form of license agreement for the
purpose, without any cost or expense to Landlord therefor, of permitting
installation in such risers and on such floor(s) of telephone and other
communication services and systems (including data cable patch panels) to the
Premises at a point designated by Landlord.

Landlord shall have the right to assume control of cables and other
telecommunication equipment in the Building (excluding the Premises) and may
designate them as part of the Common Areas.

Section 12.23      Execution

If the Tenant is a corporation, the Tenant confirms and agrees that this Lease
has been executed by its authorized signatories and that if only one signatory
has signed this Lease, the Tenant is authorized by its articles of incorporation
or other constating documents to execute leases by such sole authorized
signatory and if this Lease is not executed under seal by the Tenant, the Tenant
is authorized by its articles of incorporation or other constating documents to
execute leases without a seal.

Section 12.24      Arbitration

Save and except as otherwise specifically provided in the Lease, whenever there
is a dispute between the parties to this Lease, either the Landlord and the
Tenant may deliver to the other written notice requiring arbitration. If the
Landlord and the Tenant are unable to agree on an arbitrator within five (5)
days after the date of receipt of such notice, either party may apply to the
superior court of competent jurisdiction of the Province of British Columbia for
the appointment of a single arbitrator under the provisions of the commercial
arbitration or arbitration legislation then in force in the Province. The
Landlord and the Tenant will irrevocably authorize and instruct the arbitrator
to determine the dispute without bias toward or against either party. Any
submission to arbitration will be deemed to be a submission under the commercial
arbitration legislation then in force in the Province of British Columbia,
except that any limitation on the remuneration of the arbitrator will not apply.
The arbitrator’s determination of the dispute will be conclusive and binding on
the Landlord and the Tenant. Costs will be awarded in the arbitrator’s
discretion. Each of the Landlord and the Tenant will co-operate with the
arbitrator fully and expeditiously.

33



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Landlord and Tenant have duly executed this Lease.

            ONTREA INC                   (Landlord)                 Per:    /s/
John. M. Sullivan        

--------------------------------------------------------------------------------

        Authorized Signature       Per:          

--------------------------------------------------------------------------------

        Authorized Signature               ELECTRONIC ARTS (CANADA), INC        
          (Tenant)                 Per:    /s/ Howard Donaldson        

--------------------------------------------------------------------------------

        Authorized Signature       Per:          

--------------------------------------------------------------------------------

        Authorized Signature               I/We have authority to bind the
corporation.  

34



--------------------------------------------------------------------------------



 



SCHEDULE “A” — LEGAL DESCRIPTION

Those lands in Vancouver, British Columbia, legally described as:

Parcel Identifier:       023 166 371

Lot 3

District Lot 541 and of the Public Harbour of Burrard Inlet

Group 1

New Westminster District

Plan LMP 23953

 



--------------------------------------------------------------------------------



 



SCHEDULE “B” — FLOOR PLAN OF THE PREMISES

 



--------------------------------------------------------------------------------



 



SCHEDULE “C” — DEFINITIONS

In this Lease and in the Schedules to this Lease:



1.   “Additional Rent” means all sums of money or charges required to be paid by
the Tenant under this Lease (except Net Rent) whether or not the same are
designated “Additional Rent” or are payable to the Landlord or otherwise.   2.  
“Affiliate” has the meaning ascribed thereto in the Business Corporations Act
(Canada).   3.   “Alterations” means all repairs, replacements, improvements or
alterations to the Premises by the Tenant.   4.   “Architect” means the
architect or engineer from time to time named by the Landlord.   5.   “Building”
means the multi-storey building known municipally as 250 Howe Street, Vancouver,
British Columbia and generally as “PricewaterhouseCoopers Place” which forms
part of the Complex, including the roof thereof and including all premises
rented or intended to be rented therein, whether for office, retail, banking or
other purposes; and facilities serving the Building or having utility in
connection therewith, as determined by the Landlord, whether or not located
directly under the Building, which areas and facilities may include, without
limitation, internal malls, sidewalks and plazas, exhibit areas, storage and
mechanical areas, janitor rooms, mail rooms, telephone, mechanical and
electrical rooms, stairways, escalators, elevators, truck and receiving areas,
driveways, parking facilities, loading docks and corridors and includes all
other buildings, structures or improvements relating thereto and erected on or
about the Lands from time to time, including, without limitation, any lands,
structures, easements or appurtenances to or in favour of the Lands used as part
of or in connection with the Building, all outside areas, landscaped areas,
roadways and driveways, ramps, outside and covered parking areas and walkways,
existing or to be constructed from time to time, in, under or upon the Lands and
any additions, expansions and improvements made thereon.   6.   “Business Day”
means any day of the week other than a Saturday, Sunday or any statutory holiday
in either of the Provinces of Ontario or British Columbia.   7.   “Capital Tax”
is an amount determined by multiplying each of the “Applicable Rates” by the
“Building Capital” and totalling the products. “Building Capital” is the amount
of capital which the Landlord determines, without duplication, is invested from
time to time by the Landlord, the owners, or all of them, in doing all or any of
the following: acquiring, developing, expanding, redeveloping and improving the
Lands and Building. Building Capital will not be increased by any financing or
refinancing except to the extent that the proceeds are invested directly as
Building Capital. An “Applicable Rate” is the capital tax rate specified from
time to time under any statute of Canada and any statute of the Province which
imposes a tax in respect of the capital of corporations. Each Applicable Rate
will be considered to be the rate that would apply if none of the Landlord or
the owners employed capital outside of the Province.   8.   “Change of Control”
means, in the case of the Tenant, the transfer or issue by sale, assignment,
subscription, transmission on death, mortgage, charge, security interest,
operation of law or otherwise, of any of the Tenant’s shares, voting rights or
interest which would result in any change in the ownership of the Tenant.   9.  
“Commencement Date” means May 1, 2003. Provided, however, that if the Possession
Date should be delayed beyond November 15, 2002, the Commencement Date shall be
extended by each day that the Possession Date is so delayed.   10.   “Complex”
means the multi-use commercial development located on and in the area of the
Lands which is comprised of the Building, the office building and parking
facilities known as Granville Square, the office, retail and parking
developments known as The Station and Waterfront Centre, the Parking Facilities
and all other buildings, improvements and facilities relating thereto from time
to time.   11.   “CPI” shall mean (a) the Consumer Price Index (All Items for
Regional Cities, base year 1992=100) for Vancouver, or if there is no Consumer
Price Index for that city, for the city in Canada nearest the Building for which
there is a Consumer Price Index published by Statistics Canada (or by a
successor or other governmental agency, including a provincial agency), or
(b) if the Consumer Price Index is no longer published, an index

 



--------------------------------------------------------------------------------



 





    published in substitution for the Consumer Price Index or any replacement
index designated by the Landlord. If a substitution is required, the Landlord
will make the necessary conversions. If the base year for the Consumer Price
Index (or the substituted or replacement index) is changed by Statistics Canada
(or by its successor or other governmental agency) the Landlord will make the
necessary conversion. If any calculation is required to be made under this Lease
based on CPI as at a particular date or for a particular period and the CPI for
such date or period is not available as at the time the calculation is required
to be made, the Landlord shall be entitled to estimate the CPI for the purposes
of such calculation, subject to adjustment following the CPI for the relevant
date or period becoming available.   12.   “Designated Premises” shall have the
meaning ascribed thereto in Section 2.05(d).   13.   “Environmental Laws” means
all applicable federal, provincial and municipal laws, regulations, by-laws,
standards, requirements, ordinances, codes, policies, guidelines, orders,
notices, permits or directives, or parts thereof, pertaining to protection,
conservation, utilization, impairment or degradation of the environment in
effect as of the date hereof and as may be brought into effect or amended at a
future date.   14.   An “Event of Default” shall occur whenever:



  (a)   any Rent is in arrears and is not paid within seven (7) Business Days
after written demand by the Landlord;     (b)   the Tenant has breached any of
its obligations in this Lease (other than the payment of Rent) and: (i) fails to
remedy such breach within fifteen (15) days (or such shorter period as may be
expressly provided in this Lease); or (ii) if such breach cannot be reasonably
remedied within fifteen (15) days or such shorter period, the Tenant fails to
commence to remedy such breach within such fifteen (15) days or shorter period
or thereafter fails to proceed diligently to remedy such breach to completion;
in either case after notice in writing from the Landlord;     (c)   the Tenant
or any Indemnifier becomes bankrupt or insolvent or takes the benefit of any
statute for bankrupt or insolvent debtors or makes any proposal, assignment or
arrangement with its creditors, or any steps are taken or proceedings commenced
by any Person for the dissolution, winding-up or other termination of the
Tenant’s existence or the liquidation of its assets;     (d)   any execution,
attachment or similar process shall be issued against the Tenant or any
encumbrancer shall take any action or proceeding whereby any of the
improvements, trade fixtures, furnishings or personal property on the Premises
or any portion thereof shall be taken or attempted to be taken by someone other
than the Tenant, unless such execution, attachment or similar process, action or
proceeding be set aside, vacated, discharged or abandoned within 10 days after
its commencement;     (e)   an order shall be made or an effective resolution
passed for the winding-up or liquidation of the Tenant or the surrender or
forfeiture of its charter;     (f)   a trustee, receiver, receiver/manager or
like Person is appointed with respect to all or part of the business or assets
of the Tenant or any Indemnifier;     (g)   the Tenant makes a sale in bulk of
all or a substantial portion of its assets other than in conjunction with a
Transfer approved by the Landlord;     (h)   this Lease or any of the Tenant’s
assets are taken under a writ of execution;     (i)   the Tenant purports to
make a Transfer other than in compliance with the provisions of this Lease;    
(j)   the Tenant abandons or attempts to abandon the Premises or disposes of its
goods so that there would not after such disposal be sufficient goods of the
Tenant on the Premises subject to distress to satisfy Rent for at least
3 months, or the Premises become vacant and unoccupied for a period of 10
consecutive Business Days or more without the consent of the Landlord;

2



--------------------------------------------------------------------------------



 





  (k)   any insurance policies covering any part of the Building or any occupant
thereof are actually or threatened to be cancelled or adversely changed as a
result of any use or occupancy of the Premises;     (l)   if the Tenant shall
default in the full and timely performance of any covenant of this Lease and any
such default shall be repeated 2 times in any Lease Year, notwithstanding that
such defaults may have been cured within the period after notice has been
provided pursuant to Subsections (a) or (b) hereof;     (m)   if an Event of
Default as defined in this paragraph occurs with respect to any lease or
agreement under which the Tenant occupies other premises in the Building; or    
(n)   if the Tenant or any Indemnifier is a corporation and at any time during
the Term does not remain in good standing with the applicable governmental
authority and such failure is not remedied within a reasonable period of time.



15.   “Fiscal Year” means (i) the period of time commencing on the Commencement
Date and ending on the last day of the next ensuing October; and (ii) thereafter
the period of time commencing on the first day of November and ending on the
last day of the next ensuing October, or (iii) the fiscal period designated by
the Landlord from time to time.   16.   “Fixturing Period” means the period
commencing on Possession Date and ending at 11:59 p.m. on the day preceding the
Commencement Date.   17.   “Hazardous Substance” means any substance or material
whose discharge, release, use, storage, handling or disposal is regulated,
prohibited or controlled, either generally or specifically, by any governmental
authority pursuant to or under any Environmental Laws, including, but not
limited to, any contaminant, pollutant, deleterious substance, or material which
may impair the environment, petroleum and other hydrocarbons and their
derivatives and by-products, dangerous substances or goods, asbestos, gaseous,
solid and liquid waste, special waste, toxic substance, hazardous or toxic
chemical, hazardous waste, hazardous material or hazardous substance, either in
fact or as defined in or pursuant to any Environmental Laws.   18.  
“Indemnifier” means Electronic Arts, Inc., its successors and assigns.   19.  
“Landlord” means the party named as landlord on the first page of this Lease,
and those for whom it is responsible in law.   20.   “Landlord’s Work” means the
items of work to be completed by the Landlord with respect to the Premises as
described in the Lease Proposal and as described in this Lease.   21.   “Lands”
means the lands situated in the City of Vancouver in the Province of British
Columbia on which the Building will be constructed, as more particularly
described in Schedule “A”, or as such lands may be expanded or reduced from time
to time by the Landlord.   22.   “Lease” or “lease” means this document as
originally signed, sealed and delivered or as amended from time to time, which
amendments shall be in writing, signed, sealed and delivered by both the
Landlord and the Tenant.   23.   “Lease Proposal” means the offer to lease dated
the 30th day of August, 2002, as amended, between the Landlord and the Tenant
with respect to the Premises.   24.   “Lease Year” means the twelve (12) month
period commencing on the Commencement Date unless the Commencement Date is not
the first day of the month in which case it will commence on the first day of
the month immediately following the Commencement Date, and each twelve
(12) month period thereafter.   25.   “Leasehold Improvements” mean leasehold
improvements in the Premises determined according to common law, and shall
include, without limitation, all fixtures, improvements, installations,
alterations and additions from time to time made, erected or installed in the
Premises by or on behalf of the Tenant or any previous occupant of the Premises,
including signs and lettering, partitions, doors and hardware, however affixed
and whether or not movable, all mechanical, electrical and utility installations
and all carpeting and drapes with the

3



--------------------------------------------------------------------------------



 





    exception only of furniture and equipment not in the nature of fixtures. For
greater certainty, under no circumstances whatsoever shall Leasehold
Improvements include any Trade Fixtures.   26.   “Letter of Credit” means an
irrevocable, unconditional and transferable letter of credit in favour of the
Landlord (including, without limitation, a requirement that such Letter of
Credit shall either automatically renew or shall provide that if it is not
renewed at least 30 days prior to its expiry, Landlord may draw thereon and such
Letter of Credit shall provide for partial drawings thereunder) issued by one of
the five largest Canadian chartered banks listed in Schedule 1 to the Bank Act
(Canada) and shall otherwise be in such form and substance as is satisfactory to
the Landlord, acting reasonably.   27.   “Mortgage” means any and all mortgages,
charges, debentures, security agreements, trust deeds, hypothecs or like
instruments resulting from financing, refinancing or collateral financing
(including renewals or extensions thereof) made or arranged by the Landlord of
its interest in all or any part of the Building or Lands.   28.   “Mortgagee”
means the holder of, or secured party under, any Mortgage and includes any
trustee for bondholders.   29.   “Net Rent” means the annual rent payable by the
Tenant under Section 2.02.   30.   “Normal Business Hours” means the hours from
7:00 a.m. to 6:00 p.m. (or 7:00 p.m. where such definition applies to the hours
of operation of the HVAC systems) on Mondays through Fridays and the hours from
8:00 a.m. to 1:00 p.m. on Saturday, unless any such day is a statutory holiday,
legal or civic holiday in British Columbia.   31.   “Operating Costs” means for
any period designated by the Landlord any amounts paid or payable whether by the
Landlord or by others on behalf of the Landlord for maintenance, operation,
repair, replacement to and administration of the Lands and Building, including
without limitation the fitness centre (which shall be deemed to be $0.19 per
square foot in this first lease year), the conference centre and the Parking
Facilities, or reasonably and fairly allocated by the Landlord to the Lands and
Building and portions of the Complex and for services provided generally to
tenants of the Building, calculated as if the Building were 100% occupied by
tenants during the Term, including without limitation or duplication:



  (a)   the cost of insurance which the Landlord is obligated or permitted to
obtain under this Lease and any deductible amount applicable to any claim made
by the Landlord under such insurance;     (b)   the cost of security,
janitorial, cleaning, landscaping, window cleaning, garbage removal and snow
removal services, the cost of providing loudspeakers, public address and musical
broadcasting systems and providing fire protection and detection systems,
communications systems and connections;     (c)   the cost of heating,
ventilating and air-conditioning;     (d)   the cost of fuel, steam, water,
electricity, telephone and other utilities used in the maintenance, operation or
administration of the Building, including the replacement of building standard
electric bulbs, tubes, starters and ballasts; including charges and imposts
related to such utilities to the extent such costs, charges and imposts are not
recovered from other tenants;     (e)   on-site management office expenses of
operation (or to the extent there is no on-site management offices, a portion of
the operating expenses of the off-site management office bearing responsibility
for, inter alia, the Building determined by the Landlord on an equitable basis),
and salaries, wages and other amounts paid or payable for all personnel involved
in the repair, maintenance, operation, management, security, supervision or
cleaning of the Building, including fringe benefits, employment and worker’s
compensation insurance premiums, pension plan contributions and other employment
costs and the cost of engaging contractors for the repair, maintenance,
security, supervision or cleaning of the Building;     (f)   auditing,
accounting, legal and other professional and consulting fees and disbursements;

4



--------------------------------------------------------------------------------



 





  (g)   the costs:



  (i)   of repairing, operating and maintaining the Building and the equipment
serving the Building and of all replacements and modifications to the Building
or such equipment, including those made by the Landlord in order to comply with
laws or regulations affecting the Building;     (ii)   incurred by the Landlord
in providing and installing energy conservation equipment or systems and life
safety systems;     (iii)   incurred by the Landlord to make alterations,
replacements or additions to the Building intended to reduce operating costs,
improve the operation of the Building or maintain its operation as a first class
office building; and,     (iv)   incurred to replace machinery or equipment
which by its nature requires periodic replacement;



      all to the extent that such costs are fully chargeable in the Fiscal Year
in which they are incurred in accordance with sound accounting principles;



  (h)   the cost of the rental of all equipment, supplies, tools, materials and
signs;     (i)   all costs incurred by the Landlord in administering, contesting
or appealing taxes or related assessments including legal, appraisal and other
professional fees, and administration and overhead costs;     (j)   Capital Tax
(unless the Landlord is Ontrea Inc. and Ontrea Inc. continues to be exempt from
the payment of Capital Tax), any Tenant’s Taxes which may be imposed on the
Landlord, or its managing agents, by reason of its operation of the Building and
water rates, special licence fees or levies for the Building other than Taxes,
Other Taxes and Tenant’s Taxes;     (k)   depreciation or amortization of the
costs referred to in paragraph 31(g) above as determined by the Landlord in
accordance with sound accounting principles, if such costs (in accordance with
sound accounting principles) have not been charged fully in the Fiscal Year in
which they are incurred;     (l)   interest calculated at 2 percentage points
above the average daily prime bank commercial lending rate charged during such
rental year by any Canadian chartered bank designated from time to time by the
Landlord upon the undepreciated or unamortized balance of the costs referred to
in paragraph 31(k); and     (m)   an administrative overhead charge equal to 15%
of the aggregate of all of the foregoing costs and amounts.



    “Operating Costs” in respect of the Complex which the Landlord determines
are not exclusive to the Building but which serve or benefit the Building and
the tenants or invitees thereof (including, without limitation, the Parking
Facilities), will be allocated by the Landlord amongst the various components of
the Complex in accordance with reasonable, equitable and current practices
relevant to multi-use commercial developments adopted by the Landlord on a basis
consistent with the benefits derived by the components of the Complex and having
regard to the nature of the particular cost and expense being allocated. For
greater certainty, no cost will be allocated to the Building if the tenants of
the Building or the users of the Parking Facility do not derive any benefit from
such cost       Operating Costs shall exclude or have deducted from them as the
case may be, all as calculated in accordance with Canadian generally accepted
accounting principles consistently applied:



  (aa)   all amounts which otherwise would be included in Operating Costs which
are recovered by the Landlord from tenants (other than under sections of their
leases comparable to Section 2.03 of this Lease);

5



--------------------------------------------------------------------------------



 





  (bb)   such of the Operating Costs as are recovered from insurance proceeds,
warranties or guarantees, to the extent such recovery represents reimbursements
for costs previously included in Operating Costs;     (cc)   interest on debt
and capital retirement of debt;     (dd)   ground rent payable by the Landlord
to the owner of the Lands under any ground lease of the Lands;     (ee)  
commissions and other expenses payable in connection with the marketing and
leasing of the Building including the cost of any leasehold improvement
allowance or other inducement paid to tenants of the Building; and     (ff)  
the amount of any goods and services tax (“G.S.T.”) paid or payable by the
Landlord on the purchase of goods and services included in Operating Costs which
may be available to the Landlord as a credit in determining the Landlord’s net
tax liability or refund on account of G.S.T.



32.   “Other Taxes” means any and all goods and services tax, sales tax,
multi-stage tax, value added tax, consumption tax or any other similar taxes,
levies, duties and assessments (other than income taxes) imposed on the
Landlord, the Tenant or both of them with respect to:



  (i)   any or all amounts payable by the Tenant to the Landlord as Rent; and  
  (ii)   this Lease, or services supplied or provided by the Landlord in
accordance with the terms of this Lease,



    which Other Taxes shall be determined and paid by the Tenant in accordance
with the provisions of Article II, but not including any goods and services
taxes that the Tenant has agreed to pay pursuant to this Lease.   33.  
“Overhead Charge” means a sum equal to 15% of the applicable cost incurred
representing the Landlord’s overhead.   34.   “Parking Facilities” means the
parking facility forming part of the Complex which is located on both the Lands
and lands adjacent thereto or within 300 feet thereof, which are owned or
controlled by the Landlord and which serve the Complex.   35.   “Person” means
any person, firm, partnership or corporation, or any group or combination of
persons, firms, partnerships or corporations.   36.   “Possession Date” means
the date that construction of the Building and the Landlord’s Work with respect
to the Premises has been completed to the extent required to permit the Tenant
to commence the Tenant’s Work and the Tenant has been provided possession of the
whole of the Premises for such purposes, it being acknowledged that the Landlord
shall not be required to provide to the Tenant the cross-over corridors until
December 9, 2002 and that, subject to the foregoing, if the Landlord’s Work has
been completed to the state described above, the Possession Date shall be deemed
to have occurred.   37.   “Premises” means the premises leased to the Tenant
described in Section 1.01 and includes Leasehold Improvements in such premises.
  38.   “Proportionate Share” means a fraction which has as its numerator the
Rentable Area of the Premises and as its denominator the Total Rentable Area of
the Building, but in the case of calculating the Tenant’s share of Taxes and
Operating Costs means a fraction which has its numerator the Rentable Area of
the Premises and as its denominator the aggregate of the Rentable Area of each
floor in the Building used or intended to be used for office purposes,
calculated as if each floor is occupied by one tenant and making the same
exclusions as set out in Paragraph 50 below.   39.   “Province” means the
province in which the Building is located.   40.   “Rent” means the aggregate of
Net Rent and Additional Rent.

6



--------------------------------------------------------------------------------



 





41.   “Rentable Area” means with reference to the Premises or any other premises
in the Building means the area of the Premises, or such other premises,
expressed in square feet in accordance with the BOMA American National Standard
ANSI Z65.1-1980 (Reaffirmed 1989) method of floor measurement for office
buildings in Canada, as contemplated in Section 2.09.   42.   “Revenues” means,
in connection with the Tenant, the Tenant’s revenues for its fiscal year
recognized based on product development expenses incurred on behalf of
Electronic Arts Inc. on a cost plus basis or as determined in accordance with
generally accepted accounting principles, whichever is greater.   43.   “Rules
and Regulations” means the rules and regulations adopted and promulgated by the
Landlord from time to time pursuant to Section 12.01. The Rules and Regulations
existing as at the Commencement Date are those set out in Schedule “D”.   44.  
“Share” shall have the meaning ascribed thereto in Section 2.05(d).   45.  
“Taxes” means all taxes, levies, charges, local improvement rates and
assessments whatsoever, (including but not limited to, any present or future
commercial concentration tax or levy and every other tax, rate, duty, levy or
assessment charged or assessed based upon the floor area of a building or any
part or parts thereof) assessed or charged against the Building and the Lands or
any part thereof by any lawful taxing authority and including any amounts
assessed or charged in substitution for or in lieu of any such taxes, but
excluding only such taxes as capital gains taxes, corporate, income, profit or
excess profit taxes to the extent such taxes are not levied in lieu of any of
the foregoing against the Building or Lands or the Landlord in respect thereof.
Taxes shall in every instance be calculated on the basis of the Total Rentable
Area of the Building being fully assessed and taxed at prevailing commercial tax
rates for occupied space for the period for which Taxes are being calculated.
Provided, however, that if there is any local improvement, charge or assessment
which has directly resulted by virtue of any redevelopment initiated by the
Landlord of any portion of the Complex (other than the Building, the Lands
and/or the Parking Facilities) which does not result in a benefit to any tenant
in the Building, such local improvement, charge or assessment shall be excluded
from the determination of “Taxes” for the purposes of this Lease.   46.  
“Tenant” means the party named as tenant on the first page of this Lease, and
those for whom it is responsible in law.   47.   “Tenant’s Taxes” means all
business, sales, machinery or other taxes, rates, duties, assessments, licence
fees and other charges levied, charged or imposed by any competent authority
with respect to the business operations of the Tenant or the equipment and
facilities of the Tenant or other occupant of the Premises on or in the Premises
and in respect of the Tenant’s use or occupation of the Premises and every
business carried on therein (including every subtenant or licensee), whether
imposed on the Landlord or Tenant.   48.   “Tenant’s Work” means all items of
work, other than the Landlord’s Work, which are necessary to properly complete
the Premises ready for use and occupancy of the Tenant for the purpose of its
business.   49.   “Term” means the period of time set out in Section 1.02.   50.
  “Total Rentable Area of the Building” means the aggregate of the Rentable Area
of each floor in the Building intended for office or retail use as if each floor
is occupied by one tenant, all as determined by the Architect. The Total
Rentable Area of the Building shall: (a) exclude the main telephone, mechanical,
electrical and other utility rooms and enclosures, public lobbies on the ground
floor, and other public space common to the entire Building; and, (b) be
adjusted by the Architect from time to time to take account of any structural,
functional or other change affecting the same.   51.   “Trade Fixtures” means
trade fixtures as determined at common law and shall include without limitation,
speciality millwork, shelving, partitions, speciality lighting fixtures,
telecommunications equipment, facilities, systems and all related accessories,
any heating, ventilating and air-conditioning equipment which is not part of or
linked to the Building system, all computer equipment (including without
limitation, server and network closets, servers, desktops, network equipment and
facilities, monitors, printers, and fax machines), all security equipment and
systems (including cameras, recorders and related accessories), in each case
which is not linked into the Building systems, all video, audio and multi-media
equipment and systems, and certain other “built-in”

7



--------------------------------------------------------------------------------



 





    electronic equipment and facilities, in each case which is not linked into
the Building systems but for greater certainty, shall not include:



  (a)   heating, ventilating or air conditioning systems, facilities and
equipment in or serving the Premises, which are part of the Building system;    
(b)   floor covering affixed to the floor of the Premises;     (c)   building
standard light fixtures;     (d)   internal stairways and doors; and,     (e)  
any fixtures, facilities, equipment or installations installed by or at the
expense of the Landlord pursuant to this Lease or otherwise.



52.   “Transfer” means an assignment of this Lease in whole or in part, a
sublease of all or any part of the Premises (whether by the Tenant or by a
subtenant), any transaction whereby the rights of the Tenant under this Lease or
the rights of any subtenant to the Premises or any part thereof are transferred
to another, any transaction by which any right of use or occupancy of all or any
part of the Premises is conferred upon anyone, any mortgage, charge or
encumbrance of this Lease or the Premises or any part thereof or other
arrangement under which either this Lease or the Premises become security for
any indebtedness or other obligations and includes any transaction or occurrence
whatsoever (including, but not limited to, expropriation, receivership
proceedings, seizure by legal process and transfer by operation of law), which
has changed or might change the identity of the Persons having lawful use or
occupancy of any part of the Premises or which creates a security interest in
any part of the Premises, including without limitation, any of the Leasehold
Improvements.   53.   “Transferee” means the Person or Persons to whom a
Transfer is or is to be made.   54.   “Trigger Event” means any one of the
following circumstances having occurred:



  (a)   the Tenant shall cease to employ more than five hundred (500) full-time
or part-time employees;     (b)   the Tenant’s Revenues shall be less than
Thirty Million Dollars (Cdn $30,000,000); and     (c)   if less than 51% of any
class of shares in the capital of the Tenant shall cease to be owned by the
Indemnifier.

8



--------------------------------------------------------------------------------



 



SCHEDULE “D” — RULES AND REGULATIONS

1. Life Safety



  (a)   The Tenant shall not do or permit anything to be done in the Premises,
or bring or keep anything therein which may damage the Complex or which will in
any way increase the risk of fire or the rate of fire insurance on the Building
or on property kept therein, or obstruct or interfere with the rights of other
tenants or in any way injure or annoy them or the Landlord, or violate or act at
variance with the laws relating to fires or with regulations of the Fire
Department, or with any insurance upon the Lands or Building or in any part
thereof, or violate or act in conflict with any statutes, rules and ordinances
governing health standards or with any other statute or municipal by-law.    
(b)   No inflammable oils or other inflammable, dangerous or explosive materials
save those approved in writing by the Landlord’s insurers shall be kept or
permitted to be kept in the Premises.



2.   Security



  (a)   The Landlord shall permit the Tenant and the Tenant’s employees and all
Persons lawfully requiring communication with them to have the use, during
Normal Business Hours in common with others entitled thereto, of the main
entrance and the stairways, corridors, elevators, escalators, or other
mechanical means of access leading to the Building and the Premises. At times
other than during Normal Business Hours the Tenant and the employees of the
Tenant shall have access to the Building and to the Premises only in accordance
with the Rules and Regulations and shall be required to satisfactorily identify
themselves and to register in any book which may at the Landlord’s option be
kept by the Landlord for such purpose. If identification is not satisfactory,
the Landlord is entitled to prevent the Tenant or the Tenant’s employees or
other Persons lawfully requiring communication with the Tenant from having
access to the Building and to the Premises. In addition, the Landlord is not
required to open the door to the Premises for the purpose of permitting entry
therein to any Person not having a key to the Premises. Each tenant shall be
responsible for all persons authorized to have access to the Building and shall
be liable to the Landlord for all their acts while in the Building. When
security service is in effect during non-business hours entrances, deliveries
and exits shall be made via designated entrances and the Landlord may require
all persons to sign a register on entering and leaving the Building;     (b)  
The Tenant shall not place or cause to be placed any additional locks or bolts
of any kind upon any doors or windows of the Premises without the approval of
the Landlord nor shall any changes whatsoever be made to existing locks or the
mechanics thereof, except by Landlord, at its option. Two keys shall be supplied
to the Tenant for each entrance door to the Premises and all locks shall be
Building standard to permit access by the Landlord’s master key. If additional
keys are required, they must be obtained from the Landlord at the cost of the
Tenant. Keys or other means of access for entrance doors to the Building will
not be issued without the written authority of the Landlord. The Tenant will
lock all entrance doors in the Premises and close all windows when not in use.
If without the Landlord’s consent, the Tenant installs any locks incompatible
with the building master locking system:



    (A)  the Landlord, without abatement of Rent, shall be relieved of any
obligation under this Lease to provide any service to the affected area which
requires access thereto;       (B)  the Tenant shall indemnify the Landlord
against any expense as a result of forced entry thereto which may be required in
an emergency; and       (C)  the Tenant shall, at the end of the Term and in any
event upon the Landlord’s request, remove such locks at the Tenant’s expense.



--------------------------------------------------------------------------------



 





3.   Housekeeping



  (a)   The Tenant shall permit window cleaners to clean the windows of the
Premises during Normal Business Hours and will keep the inside of all glass in
the doors and windows of the Premises clean.     (b)   The Tenant shall not
place any debris, garbage, trash or refuse or permit same to be placed or left
in or upon any part of the Lands or Building outside of the Premises, other than
in a location provided by the Landlord specifically for such purposes, and the
Tenant shall not allow any undue accumulation of any debris, garbage, trash or
refuse in or outside of the Premises. If the Tenant uses perishable articles or
generates wet garbage, the Tenant shall provide refrigerated storage facilities
suitable to the Landlord. When required by a governmental authority having
jurisdiction, the Tenant shall provide, within the Premises, facilities or
accommodation for garbage and waste and its disposal and pick-up, as required.  
  (c)   The Tenant shall not place or maintain any supplies, or other articles
in any vestibule or entry of the Premises, on the adjacent footwalks or
elsewhere on the exterior of the Premises or elsewhere on the Lands or Building.
    (c)   The sidewalks, entrances, passages, escalators, elevators and
staircases shall not be obstructed or used by the Tenant, its agents, servants,
contractors, invitees or employees for any purpose other than ingress to and
egress from the Premises and the Building. The Landlord reserves entire control
of all parts of the Lands and Building employed for the common benefit of the
tenants and without restricting the generality of the foregoing, the sidewalks,
entrances, corridors and passages not within the Premises, washrooms,
lavatories, air conditioning closets, fan rooms, janitor’s closets, electrical
closets and other closets, stairs, escalators, elevator shafts, flues, stacks,
pipe shafts and ducts and shall have the right to place such signs and
appliances therein, as it deems advisable, provided that ingress to and egress
from the Premises is not unduly impaired thereby.     (d)   The Tenant will not
permit the parking of delivery vehicles so as to interfere with the use of any
driveway, walkway, parking area, mall or other facilities in the Building.    
(e)   The Tenant shall not cause or permit: any waste or damage to the Premises;
any overloading of the floors or the utility, electrical or mechanical
facilities of the Premises; any nuisance in the Premises; or any use or manner
of use causing a hazard or annoyance to other occupants of the Building or to
the Landlord.



4.   Receiving, Shipping, Movement of Articles



  (a)   The Tenant shall not receive, load, unload or ship articles of any kind
except through facilities and designated doors and at hours designated by the
Landlord from time to time and under the supervision of the Landlord. The Tenant
shall promptly pay or cause to be paid to the Landlord the cost of repairing to
the satisfaction of the Landlord any damage in the Building caused by any person
making such deliveries.     (b)   Hand trucks, carryalls or similar appliances
shall only be used in the Building with the consent of the Landlord and shall be
equipped with rubber tires, slide guards and such other safeguards as the
Landlord requires.     (c)   The Tenant, its agents, servants, contractors,
invitees or employees, shall not bring in or take out, position, construct,
install or move any safe, business machinery or other heavy machinery or
equipment or anything liable to injure or destroy any part of the Building,
including the Premises, without first obtaining the consent in writing of the
Landlord. In giving such consent, the Landlord shall have the right in its sole
discretion, to prescribe the weight permitted and the position thereof, the use
and design of planks, skids or platforms, and to distribute the weight thereof.
All damage done to the Building, including the Premises, by moving or using any
such heavy equipment or other office equipment or furniture shall be repaired at
the expense of the

2



--------------------------------------------------------------------------------



 





      Tenant. The moving of all heavy equipment or other office furniture shall
occur only by prior arrangement with the Landlord. The cost of such moving shall
be paid by the Tenant. Safes and other heavy office equipment and machinery
shall be moved through the halls and corridors only in a manner expressly
approved by the Landlord. No freight or bulky matter of any description will be
received into any part of the Building, including the Premises, or carried in
the elevators except during hours approved by the Landlord.



5.   Prevention of Injury to Premises



  (a)   It shall be the duty of the Tenant to assist and co-operate with the
Landlord in preventing injury to the Premises.     (b)   The Tenant shall not
deface or mark any part of the Building, including the Premises, and shall not
drive nails, spikes, hooks or screws into the walls, floors, ceilings or
woodwork of any part of the Building, including the Premises, or bore, drill or
cut into the walls, floors, ceilings or woodwork of any part of the Building
including the Premises, in any manner or for any reason. Notwithstanding the
foregoing, the Tenant shall be entitled to hang pictures within the Premises.  
  (c)   If the Tenant desires telegraphic or telephonic connections, the
Landlord, in its sole discretion, may direct the electricians as to where and
how the wires are to be introduced. No gas pipe or electric wire will be
permitted which has not been ordered or authorized by the Landlord. No outside
antenna of any nature shall be allowed on any part of the Premises without
authorization in writing by the Landlord.



6.   Windows       Except for the proper use of Landlord approved blinds and
drapes (which the Tenant shall be required to provide in accordance with the
Building standard), the Tenant shall not cover, obstruct or affix any object or
material to any of the skylights and windows that reflect or admit light into
any part of the Building, including, without limiting the generality of the
foregoing, the application of solar films.       The Tenant will use all
reasonable efforts to cause all windows and all sun control units on all windows
exposed to the sun in the Premises to be kept closed at all times when the air
conditioning system of the Building is in operation and will abide by all
reasonable rules and regulations which the Landlord may from time to time find
necessary to make for the proper and efficient operation thereof.   7.  
Washrooms



  (a)   The Landlord shall permit the Tenant and the employees of the Tenant in
common with others entitled thereto, to use the washrooms on the floor of the
Building on which the Premises are situated or, in lieu thereof, those washrooms
designated by the Landlord, save and except when the general water supply may be
turned off from the public main or at such other times when repair and
maintenance undertaken by the Landlord shall necessitate the non-use of the
facilities.     (b)   The water closets and other apparatus shall not be used
for any purposes other than those for which they were intended, and no
sweepings, rubbish, rags, ashes or other substances shall be thrown into them.
Any damage resulting from misuse shall be borne by the Tenant by whom or by
whose agents, servants, invitees, or employees such damage is caused.     (c)  
The Tenant shall not be permitted to change any of the specifications or designs
relating to the washrooms.



8.   Use of Premises



  (a)   No one shall use the Premises for sleeping apartments, lodging or
residential purposes, or for the storage of personal effects or articles other
than those required for business purposes, or for any illegal purpose.

3



--------------------------------------------------------------------------------



 





  (b)   No cooking or heating of any foods or liquids (other than the heating of
water or coffee in coffee makers or kettles or heating by microwave ovens,
stoves, toasters or toaster ovens) shall be permitted in the Premises without
the written consent of the Landlord, which consent will not be unreasonably
withheld or delayed. For greater certainty, the Tenant shall be entitled to have
dishwashers at the Premises.     (c)   The Tenant shall not install or permit
the installation or use of any machine dispensing goods for sale in the Premises
or the Building (other than food and drink dispensing machines for the use of
the Tenant’s employees) or rendering services or providing, however operated,
entertainment or permit the delivery of any food or beverage to the Premises
(other than the serving of prepared catered foods) without the written approval
of the Landlord or in contravention of the Rules and Regulations.     (d)   The
Tenant shall not permit or allow any odours, vapours, steam, water, vibrations,
noises or other undesirable effects to emanate from the Premises or any
equipment or installation therein which, in the Landlord’s opinion, are
objectionable or cause any interference with the safety, comfort or convenience
of the Building to the Landlord or the occupants and tenants thereof or their
agents, servants, invitees or employees.



9.   Canvassing, Soliciting, Peddling       Canvassing, soliciting and peddling
in or about the Lands and Building are prohibited.   10.   Bicycles       No
bicycles or other vehicles shall be brought within any part of the Lands or
Building other than to the locations identified by the Landlord within the
Parking Facilities without the consent of the Landlord.   11.   Animals and
Birds       No animals or birds shall be brought into any part of the Lands or
Building without the consent of the Landlord.   12.   Signs and Advertising    
  The Tenant shall not paint, affix, display or cause to be painted, affixed or
displayed, any sign, picture, advertisement, notice, lettering or decoration on
any part of the outside of the Building or in the interior of the Premises which
is visible from the outside of the Building. The Landlord will prescribe a
uniform pattern and location of identification signs for tenants to be placed on
the outside of (or beside, as the case may be) the interior door leading to the
Premises shall be: (i) installed by the Landlord at the Tenant’s sole cost and
expense; (ii) consistent with the uniform pattern, size and design prescribed by
the Landlord; (iii) the property of the Landlord and shall be maintained by the
Landlord throughout the Term at the Tenant’s sole cost and expense; and
(iv) removed by the Landlord (or, at the Landlord’s option, by the Tenant) at
the sole cost and expense of the Tenant. All damage caused by the removal of
such sign shall be promptly repaired by the party that removed the sign, at the
Tenant’s sole cost and expense. The Tenant’s obligation to observe and perform
this covenant shall survive the expiration of the Term or earlier termination of
the Lease.   13.   Directory Board       The Tenant shall be entitled at its
expense to have its name shown upon the directory board in the main lobby of the
Building and in the elevator lobby on the floor on which the Premises are
located (if the Premises are located on a multi-tenant floor). The Landlord
shall design the style of such identification and shall determine the number of
spaces available on the directory board(s) for each tenant. The directory
board(s) shall be located in an area designated by the Landlord.

4



--------------------------------------------------------------------------------



 





14.   Smoking       The Tenant acknowledges and agrees that the Landlord shall
have the right to designate non-smoking areas in any portion of the Building and
the Complex, including the Premises.

5



--------------------------------------------------------------------------------



 



SCHEDULE “E” — INDEMNITY AGREEMENT

THIS INDEMNITY is dated the 6th day of December, 2002.

B E T W E E N :

ONTREA INC.
(the “Landlord”)

OF THE FIRST PART

- and -

ELECTRONIC ARTS, INC.
(the “Indemnifier”)

OF THE SECOND PART

In order to induce the Landlord to enter into the Lease (the “Lease”) dated the
7th day of October, 2002, and made between the Landlord and Electronic Arts
(Canada), Inc. as Tenant and for other good and valuable consideration, the
receipt and sufficiency whereof is hereby acknowledged, the Indemnifier hereby
makes the following indemnity and agreement (the “Indemnity”) with and in favour
of the Landlord:



1. (a)   The Indemnifier hereby agrees with the Landlord that at all times
during the Term of the Lease and any extensions or renewals thereof or
overholding by the Tenant under the Lease, it will (i) after any default by the
Tenant under the Lease, make the due and punctual payment of all Rent, monies,
charges and other amounts of any kind whatsoever payable under the Lease by the
Tenant whether to the Landlord or otherwise; (ii) effect prompt and complete
performance and observance of all and singular the terms, covenants and
conditions contained in the Lease on the part of the Tenant to be kept, observed
and performed; and (iii) indemnify and save harmless the Landlord from any loss,
costs or damages arising out of any failure by the Tenant and the Indemnifier to
pay the aforesaid Rent, monies, charges and other amounts of any kind whatsoever
payable under the Lease or resulting from any failure by the Tenant and the
Indemnifier to observe or perform any of the terms, covenants and conditions
contained in the Lease.     (b)   The Indemnifier’s covenants and obligations
set out in paragraph (a) above will not be affected by any disaffirmance,
disclaimer, repudiation, rejection, termination or unenforceability of the Lease
by any Person other than the Landlord, or by any other event or occurrence which
would have the effect at law of terminating any obligations of the Tenant prior
to the termination of the Lease whether pursuant to court proceedings or
otherwise and no surrender of the Lease to which the Landlord has not provided
its written consent (all of which are referred to collectively and individually
in this Indemnity as an “Unexpected Termination”), and the occurrence of any
such Unexpected Termination shall not reduce the period of time in which the
Indemnifier’s covenants and obligations hereunder apply, which period of time
includes, for greater certainty, that part of the Term of the Lease and any
extensions or renewals thereof which would have followed had the Unexpected
Termination not occurred.



2.   This Indemnity is absolute, unconditional and irrevocable and the
obligations of the Indemnifier and the rights of the Landlord under this
Indemnity shall not be prejudiced, waived, released, discharged, mitigated,
impaired or affected by (a) any extension of time, indulgences or modifications
which the Landlord extends to or makes with the Tenant in respect of the
performance of any of the obligations of the Tenant (or any other obligated
Person) under the Lease; (b) any waiver by or failure of the Landlord to enforce
any of the terms, covenants and conditions contained in the Lease; (c) any
Transfer under Article VIII of the Lease by the Tenant or by any trustee,
receiver, liquidator or any other Person; (d) any consent which the Landlord
gives to any such Transfer; (e) any amendment to the Lease or any waiver by the
Tenant of any of its rights under the Lease; (f) the expiration of the Term; or
(g) any Unexpected Termination (as that term is defined in Section 1(b) above).
The obligations of the Indemnifier are as primary obligor and not as a guarantor
of the Tenant’s obligations.

-6-



--------------------------------------------------------------------------------



 





3.   The Indemnifier hereby expressly waives notice of the acceptance of this
Indemnity and all notice of non-performance, non-payment or non-observance on
the part of the Tenant of the terms, covenants and conditions in the Lease.
Notwithstanding the foregoing but without prejudicing the foregoing, any notice
which the Landlord desires to give to the Indemnifier shall be sufficiently
given if delivered to the Indemnifier, or, if mailed, by prepaid registered mail
addressed to the Indemnifier at the Premises, or, at the Landlord’s option, at
the address, if any, set forth above and every such notice is deemed to have
been given upon the day it was delivered, or if mailed, forty-eight (48) hours
after the date it was mailed. Despite what is stated above, the Indemnifier
acknowledges that if its address is stipulated as a post office box or rural
route number, then notice will be considered to have been sufficiently given to
the Indemnifier if delivered or sent by registered mail to the Premises or,
where notice cannot be given in person upon the Premises, by posting the notice
upon the Premises. The Indemnifier may designate by notice in writing a
substitute address for that set forth above and thereafter notice shall be
directed to such substitute address. If two or more Persons are named as
Indemnifier, such notice given hereunder or under the Lease shall be deemed
sufficiently given to all such Persons if delivered or mailed in the foregoing
manner to any one of such Persons.   4.   If an Event of Default has occurred
under the Lease or a default under this Indemnity, the Indemnifier waives any
right to require the Landlord to (a) proceed against the Tenant or pursue any
rights or remedies against the Tenant with respect to the Lease; (b) proceed
against or exhaust any security of the Tenant held by the Landlord; or
(c) pursue any other remedy whatsoever in the Landlord’s power. The Landlord has
the right to enforce this Indemnity regardless of the acceptance of additional
security from the Tenant and regardless of any release or discharge of the
Tenant by the Landlord or by others or by operation of any law.   5.   Without
limiting the generality of the foregoing, the liability of the Indemnifier under
this Indemnity is not and is not deemed to have been waived, released,
discharged, impaired or affected by reason of the release or discharge of the
Tenant in any receivership, bankruptcy, winding-up or other creditors’
proceedings or any Unexpected Termination (as that term is defined in
Section 1(b) above) and shall continue with respect to the periods prior thereto
and thereafter, for and with respect to the Term as if an Unexpected Termination
or any receivership, bankruptcy, wind-up or other creditors’ proceedings had not
occurred, and in furtherance hereof, the Indemnifier agrees, upon any such
Unexpected Termination or any receivership, bankruptcy, wind-up or other
creditors’ proceedings, that the Indemnifier shall, at the option of the
Landlord, exercisable at any time after such Unexpected Termination or any
receivership, bankruptcy, wind-up or other creditors’ proceedings, become the
Tenant of the Landlord upon the same terms and conditions as are contained in
the Lease, applied mutatis mutandis. The liability of the Indemnifier shall not
be affected by any failure of the Landlord to exercise this option, nor by any
repossession of the Premises by the Landlord provided, however, that the net
payments received by the Landlord after deducting all costs and expenses of
repossessing and reletting the Premises shall be credited from time to time by
the Landlord against the indebtedness of the Indemnifier hereunder and the
Indemnifier shall pay any balance owing to the Landlord from time to time
immediately upon demand.   6.   No action or proceedings brought or instituted
under this Indemnity and no recovery in pursuance thereof shall be a bar or
defence to any further action or proceeding which may be brought under this
Indemnity by reason of any further default or default hereunder or in the
performance and observance of the terms, covenants and conditions contained in
the Lease.   7.   No modification of this Indemnity shall be effective unless it
is in writing and is executed by both the Indemnifier and two authorized
representatives of the Landlord.   8.   The Indemnifier shall, without limiting
the generality of the foregoing, be bound by this Indemnity in the same manner
as though the Indemnifier were the Tenant named in the Lease.   9.   If two or
more individuals, corporations, partnerships or other business associations (or
any combination of two or more thereof) execute this Indemnity as Indemnifier,
the liability of each such individual, corporation, partnership or other
business association hereunder is joint and several. In like manner, if the
Indemnifier named in this Indemnity is a partnership or other business
association, the members of which are by virtue of statutory or general law,
subject to personal liability, the liability of each such member is joint and
several.

-7-



--------------------------------------------------------------------------------



 





10.   All of the terms, covenants and conditions of this Indemnity extend to and
are binding upon the Indemnifier, his, her or its heirs, executors,
administrators, successors and assigns, as the case may be, and enure to the
benefit of and may be enforced by the Landlord, the owner or owners from time to
time (other than the Landlord) of the freehold or leasehold title of the
Building and any Mortgagee.   11.   The expressions “Building”, “Event of
Default”, “Landlord”, “Tenant”, “Rent”, “Term”, and “Premises” and other terms
or expressions where used in this Indemnity, respectively, have the same meaning
as in the Lease.   12.   The use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Indemnity to such person or persons or circumstances as the
context otherwise permits.   13.   The undersigned, as Indemnifier, hereby
represents and warrants to and covenants and agrees with the Landlord that:



  (a)   notwithstanding the foregoing or any performance in whole or in part by
the Indemnifier of the covenants of this Indemnity, the Indemnifier shall not,
except at the option of the Landlord, have any entitlement to occupy the
Premises or otherwise enjoy the benefits of the Tenant under this Lease;     (b)
  the Indemnifier has full power and authority to enter into this Indemnity and
to perform the Indemnifier’s obligations contained herein;     (c)   this
Indemnity is valid and binding upon the Indemnifier and enforceable against the
Indemnifier in accordance with its terms; and     (d)   in entering into this
Indemnity the Indemnifier, if a corporation, is not contravening any provisions
of the Company Act or the Business Corporations Act of the province in which the
Building is located or the Canada Business Corporations Act, as the case may be,
as these Acts may be amended from time to time, or any statute that replaces or
supersedes those Acts.



14.   If a part of this Indemnity or the application of it to any Person
hereunder or circumstance is to any extent held or rendered invalid,
unenforceable or illegal, that part:



  (a)   is independent of the remainder of this Indemnity and is severable from
it, and its invalidity, unenforceability or illegality does not affect, impair
or invalidate the remainder of this Agreement; and     (b)   continues to be
applicable to and enforceable to the fullest extent permitted by law against any
Person hereunder and circumstance, except those as to which it has been held or
rendered invalid, unenforceable or illegal.



15.   The Indemnifier agrees to execute such further assurances in connection
with this Indemnity as the Landlord may reasonably require.   16.   This
Indemnity shall be construed in accordance with the laws of the Province in
which the Building is located.   17.   This Indemnity is the sole agreement
between the Landlord and the Indemnifier relating to the indemnity and there are
no other written or verbal agreements or representations relating thereto. This
Agreement may not be amended except in writing and signed by the Indemnifier and
two authorized representatives of the Landlord.   18.   If the Indemnifier is a
corporation, the Indemnifier confirms and agrees that this Indemnity has been
executed by its authorized signatories and that if only one signatory has signed
this Indemnity, the Indemnifier is authorized by its articles of incorporation
or other constating documents to execute

-8-



--------------------------------------------------------------------------------



 





    indemnities by such sole authorized signatory and if this Indemnity is not
executed under seal by the Indemnifier, the Indemnifier is authorized by its
articles of incorporation or other constating documents to execute indemnities
without a seal.   19.   Wherever in this Indemnity reference is made to either
the Landlord or the Tenant, the reference is deemed to apply also to the heirs,
executors, administrators, successors and assigns of the Landlord and the heirs,
executors, administrators, permitted successors, and permitted assigns of the
Tenant. Any assignment by the Landlord of any of its interests in the Lease
operates automatically as an assignment to such assignee of the benefit of this
Indemnity.   20.   Notwithstanding anything else herein contained to the
contrary, the Landlord shall, subject to Section 1(b) hereof, not make a demand
on the Indemnifier for any payment hereunder until a Trigger Event (as defined
in the Lease) and a default under the Lease has occurred.   21.   “Trigger
Event” means any one of the following circumstances having occurred:



  (a)   the Tenant shall cease to employ more than five hundred (500) full-time
or part-time employees;     (b)   the Tenant’s Revenues shall be less than
Thirty Million Dollars (Cdn $30,000,000); and     (c)   if less than 51% of any
class of shares in the capital of the Tenant shall cease to be owned by the
Indemnifier



    IN WITNESS WHEREOF the Landlord and the Indemnifier have signed and sealed
this Indemnity.

                SIGNED, SEALED AND DELIVERED     )     ONTREA INC. in the
presence of:     )               )     Per: /s/John. M. Sullivan       )      

--------------------------------------------------------------------------------

      )       Authorized Signature       )               )     Per:            
   

--------------------------------------------------------------------------------

      )       Authorized Signature       )               )     I/We have
authority to bind the corporation.       )               )     ELECTRONIC ARTS,
INC.       )               )     Per: /s/ David L. Carbone       )      

--------------------------------------------------------------------------------

      )       Authorized Signature       )               )     Per:            
   

--------------------------------------------------------------------------------

      )       Authorized Signature       )               )     I/We have
authority to bind the corporation.       )        

-9-



--------------------------------------------------------------------------------



 



SCHEDULE “F” — SPECIAL PROVISIONS



1.   Moving Allowance

Provided the Tenant is Electronic Arts (Canada), Inc. or any Permitted
Transferee and is not in default under the terms of the Lease, the Landlord will
provide the Tenant with a moving allowance (the “Moving Allowance”) of $5.00 per
square foot of Rentable Area of the Premises, plus all applicable goods and
services taxes. The Moving Allowance will be paid to the Tenant on the earlier
of: (i) the Tenant having commenced to carry on its business from the Premises,
or from any portion thereof; and (ii) the Commencement Date.



2.   Signage

Provided that the Tenant has under lease no less than three (3) full floors in
the Building and subject to obtaining the prior written approval of the Landlord
to any such signage, which approval shall not be unreasonably withheld or
delayed, the Tenant shall have the right during the Term and any renewal thereof
to have signage at three of the following four locations (the “Signage
Options”): (i) place exterior podium signage at the base of the Building
adjacent to the entrance; (ii) subject to obtaining the approval of
PricewaterhouseCoopers, Building top signage (2 sides); (iii) subject to
obtaining the approval of PricewaterhouseCoopers (“PWC”), a lit sign projecting
onto the sidewalk outside the Building; and (iv) one sign on the Building (not
including Building top signage pursuant to item (ii) above) or on a podium
facing the plaza. It is understood “Signage Options” (i) and (iv) do not require
the approval of PWC. The Tenant shall notify the Landlord which three Signage
Options it elects to pursue within 30 days of execution of this Lease by the
parties. The Landlord agrees that if a Signage Option is unavailable as a result
of the inability of the Landlord to obtain PWC’s approval thereto (to the extent
required) or the necessary municipal approvals, the Tenant shall be entitled to
select another signage option in a location to be agreed upon by the Landlord
and the Tenant, both acting reasonably, it being acknowledged that any such
signage option will be subject to any existing signage rights of PWC. For
greater certainty, if PWC does not consent to the Signage Options described in
clauses (ii) and (iii) above, the only Signage Options the Tenant shall be
entitled to are those Signage Options set out in clauses (i) and (iv) above and,
in addition, the Tenant shall be entitled, subject to obtaining all municipal
approvals, another signage option in a location to be agreed upon by the
Landlord and the Tenant, both acting reasonably. The Tenant shall also be
entitled to have customized elevator buttons for each floor leased and up to
seven (7) listings on the directory board signage. All signage will utilize the
name “Electronic Arts” or it’s abbreviated symbols. All such signage shall
comply with the Landlord’s design criteria for the Building and all local
municipal requirements and approvals. The signage shall be installed and
maintained at the Tenant’s sole cost and expense. At the expiry or early
termination of the Lease term, the signage shall at the Tenant’s expense, be
removed by either the Tenant or the Landlord, at the Landlord’s option, and any
damage caused to the Building and/or the Lands by such removal shall be the
responsibility of the Tenant.



3.   Amenity Space

The Landlord shall confirm that the following services/amenities are available
to the Tenant and its staff in the Complex at no charge (unless otherwise
provided for herein) during the Term or any renewals thereof:



  (i)   Common area conference room; and     (ii)   Fitness Centre.



4.   Right of First Offer

Provided the Tenant is Electronic Arts (Canada), Inc. or any Permitted
Transferee and the Tenant is not then in default under the Lease, and subject to
existing rights as of the date hereof of other tenants in the Building under
their respective leases, the Tenant shall have an ongoing right of first offer
at any time during the Term or any extension of the Term to lease any space
which becomes vacant and available for lease in the Building.

If and when the space becomes vacant and available for lease, the Landlord
shall, subject to the foregoing, deliver to the Tenant a written notice,
indicating the date when the space designated therein (the “Designated Space”)
shall be available for occupancy by the Tenant (the “Designated Date”) and offer
to lease the Designated Space to the Tenant on the same terms and conditions as
this Lease save and except that: (i) the basic rent, any tenant allowances,
tenant

 



--------------------------------------------------------------------------------



 



inducements and rent free periods (taking into account the time remaining on the
balance of the Term) shall be at the then prevailing market terms for similar
quality space in similar quality buildings; and (ii) the expiry date shall be
co-terminous with the expiry date hereunder for the balance of the Premises. If
the Tenant elects to lease the Designated Space as aforesaid, the Tenant shall
deliver written notice to the Landlord of its intention to do so within five
(5) Business Days of receipt of the Landlord’s notice. The parties hereto shall
enter into a lease amending agreement for the Designated Space on the same terms
as the Lease subject to the foregoing exceptions. If the parties cannot agree on
any of the fair market rent, tenant allowances, tenant inducements and/or rent
free periods, such matter shall be determined by arbitration in accordance with
the Commercial Arbitration Act of British Columbia.



5.   Termination Right

Provided that the Tenant is Electronic Arts (Canada), Inc. or any Permitted
Transferee and is not then in default under the terms of the Lease, the Tenant
will have the right to terminate this Lease effective on or after the 5th
anniversary of the Commencement Date by providing the Landlord with a minimum of
twelve (12) months prior written notice (the “Termination Notice”). The Tenant
will pay to the Landlord, within thirty (30) days prior to the date of
termination, the unamortized portion (as at the effective date of such
termination) of the Allowance, Moving Allowance, brokerage fees in respect of
this Lease transaction, and all other costs and expenses directly or indirectly
incurred by the Landlord in connection with the Lease Takeover (less any
sublease rent received), based on a 9% per annum interest rate.



6.   Rights to Extend

Provided that:



  (i)   Electronic Arts (Canada), Inc., or any Permitted Transferee, has, at all
times during the initial Term and any Extended Term, leased the Premises;    
(ii)   the Tenant has given written notice to the Landlord not less than nine
(9) months prior to the expiration of the initial Term (or the current Extended
Term, as applicable) of its intention to exercise its within right to extend the
Term and in such written notice identifies the particular premises to which its
right to extend relates; and     (iii)   the Tenant is not in default under this
Lease at the date of its exercise of the particular right to extend,

then subject to the provisions hereinafter set out, the Tenant shall have the
right to extend the Term of this Lease as it pertains to all or a portion of the
Premises and any additional premises leased by the Tenant for two (2) periods of
five (5) years (each such extension period being referred to as an “Extended
Term”). The following terms shall apply



  (1)   each such Extended Term shall commence on the expiration of the initial
Term or the then current Extended Term in effect for the Premises, as
applicable, and this Lease and all of its terms shall continue in full force and
effect during such Extended Term in relation to the Premises, except as
otherwise modified expressly below;     (2)   any inducements (including
rent-free periods or fixturing periods), leasehold improvement allowances or
other payments payable to the Tenant shall be at the prevailing market terms;  
  (3)   the Tenant will accept the Premises in an “as is” condition with no work
to be performed by the Landlord unless otherwise agreed to by the parties;    
(4)   the Tenant shall not have any further right to extend the Term following
the exercise, if any, of its second right to extend set out above;     (5)  
during each Extended Term, Net Rent for the Premises shall be the fair market
Net Rent, calculated on a net effective basis, as agreed to between the parties
at the date (the

-2-



--------------------------------------------------------------------------------



 





      “Calculation Date”) which is three (3) months prior to the expiration of
the initial Term or the then current Extended Term (as applicable) for similarly
improved premises of similar size, quality and location in buildings of a
similar size, quality and location in the City of Vancouver and, for greater
certainty, in determining the net effective fair market Net Rent, account shall
be taken of the existence of any inducements or leasehold improvement allowances
or other payments payable by the Landlord to the Tenant. Failing agreement by
the 30th day prior to the commencement of any renewal term Net Rent shall be
determined by a single arbitrator under the Commercial Arbitration Act of
British Columbia;     (6)   the Landlord and the Tenant will execute and deliver
a lease extension agreement (in form satisfactory to the Tenant and its
solicitors, each acting reasonably) in order to confirm the terms of the
foregoing extensions, but the Tenant shall be deemed to have exercised its right
to extend on the terms referred to herein whether or not such extension
agreement is executed and delivered; and     (7)   if the Tenant fails to
provide written notice to the Landlord of its intention to exercise its right to
extend in accordance with paragraph (ii) above, then the within rights to extend
shall then be null and void and of no further force or effect in their entirety.



7.   Lease Takeover

The Landlord acknowledges that the Tenant’s wholly-owned subsidiary, Black Box
Games Ltd., presently operates the business operations to be relocated to the
Premises demised by this Lease in certain premises (the “Existing Premises”)
comprising the 20th floor in the building municipally known as 505 Burrard
Street, Vancouver, British Columbia pursuant to a lease dated April 25, 2001
(the Tenant’s “Existing Lease”), between Black Box Games Ltd., as tenant, and
Bentall Properties Ltd. and the Great-West Life Assurance Company (collectively,
the “505 Landlord”), as landlord. As an inducement to enter into this Lease, the
Landlord covenants and agrees with the Tenant that effective the Takeover Date
(as hereinafter defined), the Tenant shall assign (including an assumption and
indemnity from the Landlord for matters arising after the date of assignment and
the indemnity from the Tenant with respect to matters arising prior to date of
the assignment) the Existing Lease to the Landlord (the “Lease Takeover”).

The “Takeover Date” means the date upon which the last of the following shall
have occurred:



  (i)   the date of execution and delivery of this Lease by the Tenant;     (ii)
  the date of occupancy by the Tenant of the Premises and the commencement of
the conduct of business therefrom; and     (iii)   the Commencement Date.

The Tenant represents and warrants that it has delivered to the Landlord a true
copy of the Existing Lease which sets forth all of its rights and obligations
with respect to the Existing Premises and which is in full force and effect and
unamended and in good standing. The term of the Existing Lease expires on
August 31, 2007, and the current base rent is $223,326.00 per annum and the
current estimated monthly additional rent for 2002 is $14.42 per square foot.
The Tenant agrees to use reasonable commercial efforts to obtain from the 505
Landlord an estoppel certificate (the “Estoppel Certificate”) certifying as to
all of the foregoing by no later than the Takeover Date.

The Tenant shall vacate the Existing Premises on or before the Takeover Date and
shall leave them in good repair in the condition required by the Existing Lease.



8.   APPROVALS

Unless otherwise expressly provided herein to the contrary, all approvals
required hereunder by the Tenant from the Landlord shall not be unreasonably
withheld or delayed by the Landlord.

-3-



--------------------------------------------------------------------------------



 





9.   GOODS AND SERVICES TAX

All amounts referred to in this lease are quoted prior to inclusion of goods and
services taxes.



10.   CONFIDENTIALITY

The Landlord and the Tenant will use all reasonable commercial efforts to keep
confidential, and to cause its employees, officers, agents, contractors and
consultants to keep confidential, the terms and conditions of this Lease and, in
connection with the Landlord, all financial information with respect to the
Tenant and its business. Notwithstanding the foregoing, the Landlord shall be
entitled to disclose such information in connection with any financing or sale
of the Building or of any other portion of the Complex.

-4-